Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 1 of
                                      62




                        Exhibit B
         Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 2 of
                                               62
                       AWARD/CONTRACT
2. CONTRACT (Proc. /Ml. ldenl.} NO.
HSCEDM-11-0-00003
                                                                       11. THIS CONTRACT IS A RATED ORDER
                                                                           UNDER OPAS 115 CFR 3501
                                                                                                                                 ~      IRATING

                                                                                                                          13. EFFECTIVE DATE
                                                                                                                           See Block 2cc
                                                                                                                                                   r                          IPAGE OF PAGES
                                                                                                                                                                                     1    , 92
                                                                                                                                                       REOU1SITION/PURCHASE REQUEST/PROJECT NO.


S ISSUEOBY                                         CODEj        ICE/OM/DC-LAGUNA                        6. ADMINISTERED BY (If olhar than Item 5)                       CODEI     ICE/OM/DC-LAGUNA
ICE/Detent Mngt/Detent Contract-LAG                                                                     ICE/Detent Mngt/Detent Contract-LAG
Immigration and Customs Enforcement                                                                     Immigration and Customs Enforcement
Office of Acquisition Management                                                                        Office of Acquisition Management
24000 Avila Road, Room 3104                                                                             24000 Avila Road, Room 3104
Laguna Niguel CA 92677                                                                                  Attn: Al Kidd ( 949) 425-7025
                                                                                                        Laguna Niguel CA 92677
7. NAME ANO ADDRESS OF CONTRACTOR (No.. Street. City, Count,y, Srate and ZIP Code}                                           8. DELIVERY
                                                                                                                               '.J FOB ORIGIN                        ~ OTHER /See be/owl
GE:O GROUP INC 'i'HE                                                                                                         9. DISCOUNT FOR PROMPT PAYMENT
621 NW 53RD ST STE 700
BOCA RATON FL 334878242                                                                                                                           Net 30


                                                                                                                             10. SUBMIT INVOICES                              ITEM


                                                                                                                                                                        ~
                                                                                                                             (4 copies unless olheiwise specified)
                                                                                                                             TO THE ADDRESS SHOWN IN
CODE          6127064650000                               I FACILITY CODE

11 SHIP TO/MARK FOR                                cooEI      ICE/ERO/CENTENNIAL                        12. PAYMENT WILL BE MADE BY                                    CODE   ICE-ERO/FOD-FDN
ICE-ERO-FOD-FDN                                                                                         OHS, ICE
Immigration Customs Enforcement                                                                         Burlington Finance Cent,:;r
12445 East Caley Avenue                                                                                 P.O. Box 1620
Center.ni;;l co 80111                                                                                   Att:n: ICE-ERO/FOD-FDVi
                                                                                                        Nill is ton VT 05495-1620

13 AUTHORITY FOR USING OTHER THAN FULL ANO OPEN COMPETITION                                             14. ACCOUNTING ANO APPROPRIATION DATA
         ij 10 U.S.C. 2304 (C) (               l        [__.'..41 U.S.C. 253 (C)(                   )                                             See Schedule

     15A.ITEMNO                                       158. SUPPLIES/SERVICES                                                     ,sc. ISO.            ISE. UNIT PRICE                    15F.AMOUNT
                                                                                                                             QUANTITY UNIT



                     ::ontinu~d
                                                                                                                    ISG TOTAL A~IOUNT OF CONTRACT
                                                                                                                                                                  ~I                                          S0.00
                                                                                           1G TABLE OF CONTENTS
     (X>      SEC     DESCRIPTION                                                              PAGE(S)       (XI   SEC       DESCRIPTION                                                                ,,;c:::1n
             PART I • THE SCHEDULE                                                                                 PART II • CONTRACT CLAUSES
     X          A     SOLICITATIOWCONTRACT FORM                                                l             X        I      CONTRACT CLAUSES                                                           !78
     X          B     SUPPLIES OR SERVICES AND PRICES/COSTS                                    2                   PART Ill, LIST OF DOCUMENTS. EXHIBITS AND OTHER ATTACH.
     X          C     DESCRIPTION/SPECS.NiORK STATEMENT                                        12            X       J       LIST OF ATTACHMENTS                                                        92
--
     X          D     PACKAGING ANO MARKING                                                    35                  PART IV· REPRESENTATIONS AND INSTRUCTIONS
     X          E     INSPECTION ANO ACCEPTANCE                                                36                    K       REPRESENTATIONS. CERTIFICATIONS AND
     X          F     DELIVERIES OR PERFORMANCE                                                37                            OTHER STATEMENTS OF OFFERORS
     X          G     CONTRACT ADMINISTRATION DATA                                             39                    L       INSTRS., CCNOS., ANO NOTICES TO OFFERORS
     X          H     SPECIAL CONTRACT REQUIREMENTS                                            42                    M       EVALUATION FACTORS FOR AWARD
                                                                 CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE
17 · -. CONTRACTOR" S NEGOTIATEO AGREEMENT (Con/factor is ,i,qu,r,nJ to sign /his            18. 'V.JAWARD (Con1rae1or i5 not required to si9f1 th,s document l Your olleron
document androtum          _______ ccp,es ro issuillr, otric11) Conlructar agrees to         SokiWicnNumber                      _ _ _!i_SCE:::,M-1 ;-R-0:l~0_0_•2______
furnish and delivat au items or petform aB the services set IOflh or OlhB™$e iden1ified                  inck1dln9 the additions or changes made by you whith additions or Changes ae sel lotth
above and en ctny ccnlinualicn sheets for the consideralicn stated herein. The rights and                in I~ ;,bo,e. i5 hereby accepled .i.s lo the items hsled 3bo•e and on any condition
ocligabo ol u,e parties to this ccnlract shall be subject 10 and govem11d by the tollowing               sheoli Thi$ aword consummales the a:nlract which consisls of tho lc!lowing
doa.n     G. (a) th,s owardlcontrnct, (b) th~ solicitaliDn, ii any. and (c) such provisions.             oocumonts. (a) lhe Government's soficill!lion and your offer. and (bl 1h15 awarrtlcon1rae1
          aliens. certiftca1i,ms. and sp&Cifocalions, as aro oltached o, incorporaled by                 No further conlractual documen1 ls necessary
           herein Attachments are listed herein /



                                                                                                                                                                                          OC. DATE SIGNED



                                                                                                                                                                                          q-,s-u
                                                                                                                                                                        SI AHOAHD FORM 2G IRe•. '-4!1
f<SN 754~0MS2-6~9                                                                                                                                                       Ptoactit>Odt,yGSA
PREV:OVS EDITION IS UNUSA6l.E                                                                                                                                           FAR 1,a CFR1 S3 ZUia)




CONFIDENTIAL                                                                                                                                                               GEO_MEN 00019613
     Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 3 of
                                           62
                                REFERENCE NO. OF DOCUMENT BEING CONTINUED                                   PAGE      OF
CONTINUATION SHEET              HSCEDM-11-D-00003
                                                                                                             2          I   92
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                         SUPPLIES/SERVICES                           QUANTITY UNIT   UNIT PRICE                 AMOUNT

   (A)                                 (B)                                    (C)    (D)       (E)                          (F)

                  DUNS Number:  612706465
                  FINANCE POC: Amelia Sanchez,
                  amelia.sanchez@dhs.gov, 720-875-2040
                  PROGRAM POC: COTR John Jameson,
                  john.jameson@dhs.gov, 303-739-8725

                  IAW FAR 52.222-43, Fair Labor Standards Act and
                  Service Contract Act D Price Adjustment (Multiple
                  Year and Option Contracts), this contract already
                  includes a price increase of 2% per year for
                  Collective Bargaining Agreement labor categories.
                   Therefore, the Government will allow adjustment
                  only over and above the 2% increase annually when
                  warranted.

                  The Offeror's proposal dated May 2, 2011 and as
                  negotiated through August 24, 2011 for technical,
                  medical, staffing and transportation submissions
                  constitutes their Performance Work Statement
                  (PWS). All documents are hereby incorporated
                  into the contract in section J, Attachment 2.

                  Period of Performance is September 16, 2011
                  through September 15, 2021, if all options are
                  exercised.

                  Accounting Info:
                  To be provided on individual delivery order
                  FOB: Destination

                  BASE PERIOD: 09/16/2011 - 09/15/2013

   0001           Contractor Owned Contractor Operated Detention
                  Facility in accordance with the terms and
                  conditions of this contract. Offeror shall
                  provide fully burdened bed day rates only. Unit
                  of Issue DA is equivalent to bed-day.
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   0001A          Bed Day Rate For Minimum Quantity - The                   C55850 DA            135.50             34,667,675.00
                  Governments minimum quantity to be ordered via
                  task order is 350 beds per day multiplied by 365
                  days multiplied by 2 years plus 1 day for leap
                  year in February 2012 for a total of 255,850.
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

                  Accounting Info:
                  To be provided on individual delivery order
                  Continued ...




NSN 7540-01-152-8067                                                                                      OPTIONAL FORM 336 (4-86)
                                                                                                          Sponsored by GSA
                                                                                                          FAR (48 CFR) 53.110




CONFIDENTIAL                                                                                             GEO_MEN 00019614
     Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 4 of
                                           62
                                      REFERENCE NO. OF DOCUMENT BEING CONTINUED                                   PAGE      OF
CONTINUATION SHEET                    HSCEDM-11-D-00003
                                                                                                                   3          I   92
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                              SUPPLIES/SERVICES                            QUANTITY UNIT   UNIT PRICE                 AMOUNT

   (A)                                      (B)                                     (C)    (D)       (E)                          (F)

                       $0.00   (Subject to Availability of Funds)

   0001B          Bed Day Rate In Excess Of Minimum Quantity - The                ~27925 DA             19.50               2,494,537.50
                  Government may order an additional quantity
                  estimated to be 175 beds (351 to 525 beds) per
                  day multiplied by 365 days multiplied by 2 years
                  plus 1 day for leap year in 2012 for a total not
                  to exceed 127,925.
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

                  Accounting Info:
                  To be provided on individual delivery order
                   $0.00 (Subject to Availability of Funds)

   0002           TRANSPORTATION SERVICES IN ACCORDANCE WITH THE                                                                           0.00
                  TERMS AND CONDITIONS OF THIS CONTRACT.
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

                  Accounting Info:
                  To be provided on individual delivery order
                   $0.00 (Subject to Availability of Funds)

   0002A          TRANSPORTATION SERVICES - Monthly Flat Fixed Fee                     24 MO      155,512.73                3,732,305.52
                  includes all staff, vehicles and vehicle
                  maintenance.

                   Product/Service Code:  S206
                   Product/Service Description: GUARD SERVICES

                  Accounting Info:
                  To be provided on individual delivery order
                   $0.00 (Subject to Availability of Funds)

   0002B          Direct Fuel Pass-Thru. Vendor Bill exact cost                                                                    54,000.00
                  paid at the pump on a monthly basis.  No fees or
                  mark-ups are allowed.  Not to exceed $54,000.

                   Product/Service Code:          AD55

                  Accounting Info:
                  To be provided on individual delivery order
                   $0.00 (Subject to Availability of Funds)

   0003           Remote Custody                                                    4000 HR             49.00                     196,000.00
                  These estimated hours are for detainee medical
                  trips/visits and associated waiting time for
                  detention officers only, not to exceed 4,000
                  hours.
                  Continued




NSN 7540-01-152-8067                                                                                            OPTIONAL FORM 336 (4-86)
                                                                                                                Sponsored by GSA
                                                                                                                FAR (48 CFR) 53.110




CONFIDENTIAL                                                                                                   GEO_MEN 00019615
     Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 5 of
                                           62
                                REFERENCE NO. OF DOCUMENT BEING CONTINUED                                      PAGE      OF
CONTINUATION SHEET              HSCEDM-11-D-00003
                                                                                                                4          I   92
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                         SUPPLIES/SERVICES                           QUANTITY UNIT   UNIT PRICE                    AMOUNT

   (A)                                 (B)                                    (C)    (D)       (E)                             (F)

                  Base Period
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

                  Accounting Info:
                  To be provided on individual delivery order
                   $0.00 (Subject to Availability of Funds)

   0004           Stipend for Detainee Work Program - Reimbursement         76650 DA                 1. 00                     76,650.0 0
                  for this line item will be at actual cost of
                  $1. 00 per day per detainee. The contractor shall
                  not exceed the quantity shown without prior
                  approval by the Contracting Officer.
                  Product/Service Code:   S206
                  Product/Service Description: GUARD SERVICES

                  Accounting Info:
                  To be provided on individual delivery order
                   $0.00 (Subject to Availability of Funds)

   0005           MEDICAL SERVICES-In accordance with the terms and              24 MO      212,925.83                   5,110,219.9 2
                  conditions of this contract. Monthly Flat Fixed
                  Fee includes all medical staff and in-house
                  supplies.
                  Product/Service Code:  Q201
                  Product/Service Description: GENERAL HEALTH CARE
                  SERVICES

                  Accounting Info:
                  To be provided on individual delivery order
                   $0.00 (Subject to Availability of Funds)

                  OPTION PERIOD 1: 09/16/2013 - 09/15/2015

   1001           Contractor Owned Contractor Operated Detention                                                                        0.00
                  Facility in accordance with the terms and
                  conditions of this contract. Offeror shall
                  provide fully burdened bed day rates only. Unit
                  of Issue DA is equivalent to bed-day.
                  (Option Line Item)
                  09/16/2013
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   1001A          Bed Day Rate For Minimum Quantity - The            C55500 DA                   13 9. 71              35,695,905.00
                  Governments minimum quantity to be ordered via
                  task order is 350 beds per day multiplied by 365
                  days multiplied by 2 years for a total of 255,500.
                  Option Period 1
                  (Option Line Item)
                  Continued ...




NSN 7540-01-152-8067                                                                                         OPTIONAL FORM 336 (4-86)
                                                                                                             Sponsored by GSA
                                                                                                             FAR (48 CFR) 53.110




CONFIDENTIAL                                                                                             GEO_MEN 00019616
     Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 6 of
                                           62
                                 REFERENCE NO. OF DOCUMENT BEING CONTINUED                                      PAGE      OF
CONTINUATION SHEET               HSCEDM-11-D-00003
                                                                                                                 5          I   92
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                         SUPPLIES/SERVICES                            QUANTITY UNIT   UNIT PRICE                    AMOUNT

   (A)                                 (B)                                     (C)    (D)       (E)                             (F)

                   09/16/2013
                   Product/Service Code:  S206
                   Product/Service Description: GUARD SERVICES

   1001B          Bed Day Rate In Excess Of Minimum Quantity - The           ~27750 DA             20.31                  2,594,602.50
                  Government may order an additional quantity
                  estimated to be 175 beds (351 to 525 beds) per
                  day multiplied by 365 days multiplied by 2 years
                  for a total not to exceed 127,750.
                  Option Period 1
                  (Option Line Item)
                  09/16/2013
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   1002           TRANSPORTATION SERVICES IN ACCORDANCE WITH THE                                                                         0.00
                  TERMS AND CONDITIONS OF THIS CONTRACT.
                  (Option Line Item)
                  09/16/2013
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   1002A          TRANSPORTATION SERVICES - Monthly Flat Fixed Fee                24 MO      158,622.99                   3,806,951.76
                  includes all staff, vehicles and vehicle
                  maintenance.
                  (Option Line Item)
                  09/16/2013
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   1002B          Direct Fuel Pass-Thru. Vendor Bill exact cost                                                                  54,000.00
                  paid at the pump on a monthly basis.  No fees or
                  mark-ups are allowed.  Not to exceed $54,000.
                  (Option Line Item)
                  09/16/2013
                  Product/Service Code: AD55

   1003           Remote Custody                                               4000 HR             49.00                        196,000.00
                  These estimated hours are for detainee medical
                  trips/visits and associated waiting time for
                  detention officers only, not to exceed 4,000
                  hours.
                  Option Period 1
                  (Option Line Item)
                  09/16/2013
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   1004           Stipend for Detainee Work Program - Reimbursement          76650 DA                 1. 00                      76,650.00
                  for this line item will be at actual cost of
                  Continued ...




NSN 7540-01-152-8067                                                                                          OPTIONAL FORM 336 (4-86)
                                                                                                              Sponsored by GSA
                                                                                                              FAR (48 CFR) 53.110




CONFIDENTIAL                                                                                              GEO_MEN 00019617
     Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 7 of
                                           62
                                REFERENCE NO. OF DOCUMENT BEING CONTINUED                                     PAGE      OF
CONTINUATION SHEET              HSCEDM-11-D-00003
                                                                                                               6          I   92
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                         SUPPLIES/SERVICES                           QUANTITY UNIT   UNIT PRICE                   AMOUNT

   (A)                                 (B)                                    (C)    (D)       (E)                            (F)

                  $1.00 per day per detainee. The contractor shall
                  not exceed the quantity shown without prior
                  approval by the Contracting Officer.
                  Option Period 1
                  (Option Line Item)
                  09/16/2013
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   1005           MEDICAL SERVICES-In accordance with the terms and              24 MO      217,786.68                  5,226,880.32
                  conditions of this contract. Monthly Flat Fixed
                  Fee includes all medical staff and in-house
                  supplies.
                  Option Period 1
                  (Option Line Item)
                  09/16/2013
                  Product/Service Code:  Q201
                  Product/Service Description: GENERAL HEALTH CARE
                  SERVICES

                  OPTION PERIOD 2: 09/16/2015 - 09/15/2017

   2001           Contractor Owned Contractor Operated Detention                                                                       0.00
                  Facility in accordance with the terms and
                  conditions of this contract. Offeror shall
                  provide fully burdened bed day rates only. Unit
                  of Issue DA is equivalent to bed-day.
                  (Option Line Item)
                  09/16/2015
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   2001A          Bed Day Rate For Minimum Quantity - The           t255850 DA                   14 4. 13             36,875,660.50
                  Governments minimum quantity to be ordered via
                  task order is 350 beds per day multiplied by 365
                  days multiplied by 2 years plus 1 day for leap in
                  2016 for a total of 255,850.
                  Option Period 2
                  (Option Line Item)
                  09/16/2015
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   2001B          Bed Day Rate In Excess Of Minimum Quantity - The          ~27925 DA             21.16                 2,706,893.00
                  Government may order an additional quantity
                  estimated to be 175 beds (350 to 525 beds) per
                  day multiplied by 365 days multiplied by 2 years
                  plus 1 day for a total not to exceed 127,925.
                  Option Period 2
                  (Option Line Item)
                  Continued ...




NSN 7540-01-152-8067                                                                                        OPTIONAL FORM 336 (4-86)
                                                                                                            Sponsored by GSA
                                                                                                            FAR (48 CFR) 53.110




CONFIDENTIAL                                                                                             GEO_MEN 00019618
     Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 8 of
                                           62
                                 REFERENCE NO. OF DOCUMENT BEING CONTINUED                                      PAGE      OF
CONTINUATION SHEET               HSCEDM-11-D-00003
                                                                                                                 7          I   92
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                         SUPPLIES/SERVICES                            QUANTITY UNIT   UNIT PRICE                    AMOUNT

   (A)                                 (B)                                     (C)    (D)       (E)                             (F)

                   09/16/2015
                   Product/Service Code:  S206
                   Product/Service Description: GUARD SERVICES

   2002           TRANSPORTATION SERVICES IN ACCORDANCE WITH THE                                                                         0.00
                  TERMS AND CONDITIONS OF THIS CONTRACT.
                  (Option Line Item)
                  09/16/2015
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   2002A          TRANSPORTATION SERVICES - Monthly Flat Fixed Fee                24 MO      161,795.44                   3,883,090.56
                  includes all staff, vehicles and vehicle
                  maintenance.
                  (Option Line Item)
                  09/16/2015
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   2002B          Direct Fuel Pass-Thru. Vendor Bill exact cost                                                                  54,000.0 0
                  paid at the pump on a monthly basis.  No fees or
                  mark-ups are allowed. Not to exceed $54,000.
                  (Option Line Item)
                  09/16/2015
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   2003           Remote Custody                                               4000 HR             49.00                        196,000.0 0
                  These estimated hours are for detainee medical
                  trips/visits and associated waiting time for
                  detention officers only, not to exceed 4,000
                  hours.
                  Option Period 2
                  (Option Line Item)
                  09/16/2015
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   2004           Stipend for Detainee Work Program - Reimbursement          76650 DA                 1. 00                      76,650.0 0
                  for this line item will be at actual cost of
                  $1. 00 per day per detainee. The contractor shall
                  not exceed the quantity shown without prior
                  approval by the Contracting Officer.
                  Option Period 2
                  (Option Line Item)
                  09/16/2015
                  Product/Service Code:   S206
                  Product/Service Description: GUARD SERVICES

   2005           MEDICAL SERVICES-In accordance with the terms and               24 MO      222,943.47                   5,350,643.2 8
                  Continued ...




NSN 7540-01-152-8067                                                                                          OPTIONAL FORM 336 (4-86)
                                                                                                              Sponsored by GSA
                                                                                                              FAR (48 CFR) 53.110




CONFIDENTIAL                                                                                              GEO_MEN 00019619
     Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 9 of
                                           62
                                  REFERENCE NO. OF DOCUMENT BEING CONTINUED                                   PAGE      OF
CONTINUATION SHEET                HSCEDM-11-D-00003
                                                                                                               8          I   92
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                           SUPPLIES/SERVICES                           QUANTITY UNIT   UNIT PRICE                 AMOUNT

   (A)                                   (B)                                    (C)    (D)       (E)                          (F)

                  conditions of this contract. Monthly Flat Fixed
                  Fee includes all medical staff and in-house
                  supplies.
                  Option Period 2
                  (Option Line Item)
                  09/16/2015
                  Product/Service Code:  Q201
                  Product/Service Description: GENERAL HEALTH CARE
                  SERVICES

                  OPTION PERIOD 3: 09/16/2017 - 09/15/2019

   3001           Contractor Owned Contractor Operated Detention                                                                       0.00
                  Facility in accordance with the terms and
                  conditions of this contract. Offeror shall
                  provide fully burdened bed day rates only. Unit
                  of Issue DA is equivalent to bed-day.
                  (Option Line Item)
                  09/16/2017
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   3001A          Bed Day Rate For Minimum Quantity - The            ~55500 DA                     148.80             38,018,400.00
                  Governments minimum quantity to be ordered via
                  task order is 300 beds per day multiplied by 365
                  days multiplied by 2 years for a total of 255,500.
                  Option Period 3
                  (Option Line Item)
                  09/16/2017
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   3001B          Bed Day Rate In Excess Of Minimum Quantity - The            127750 DA             22.05               2,816,887.50
                  Government may order an additional quantity
                  estimated to be 175 beds (350 to 525 beds) per
                  day multiplied by 365 days multiplied by 2 years
                  for a total not to exceed 127,750.
                  Option Period 3
                  (Option Line Item)
                  09/16/2017
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   3002           TRANSPORTATION SERVICES IN ACCORDANCE WITH THE                                                                       0.00
                  TERMS AND CONDITIONS OF THIS CONTRACT.
                  (Option Line Item)
                  09/16/2017
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

                  Continued ...




NSN 7540-01-152-8067                                                                                        OPTIONAL FORM 336 (4-86)
                                                                                                            Sponsored by GSA
                                                                                                            FAR (48 CFR) 53.110




CONFIDENTIAL                                                                                               GEO_MEN 00019620
   Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 10 of
                                          62
                                  REFERENCE NO. OF DOCUMENT BEING CONTINUED                                      PAGE      OF
CONTINUATION SHEET                HSCEDM-11-D-00003
                                                                                                                  9          I   92
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                           SUPPLIES/SERVICES                           QUANTITY UNIT   UNIT PRICE                    AMOUNT

   (A)                                   (B)                                    (C)    (D)       (E)                             (F)

   3002A          TRANSPORTATION SERVICES - Monthly Flat Fixed Fee                 24 MO      165,031.35                   3,960,752.40
                  includes all staff, vehicles and vehicle
                  maintenance.
                  (Option Line Item)
                  09/16/2017
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   3002B          Direct Fuel Pass-Thru. Vendor Bill exact cost                                                                   54,000.0 0
                  paid at the pump on a monthly basis.  No fees or
                  mark-ups are allowed.  Not to exceed $54,000.
                  (Option Line Item)
                  09/16/2017
                  Product/Service Code: AD55

   3003           Remote Custody                                                4000 HR             49.00                        196,000.0 0
                  These estimated hours are for detainee medical
                  trips/visits and associated waiting time for
                  detention officers only,  not to exceed 4,000
                  hours.
                  Option Period 3
                  (Option Line Item)
                  09/16/2017
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   3004           Stipend for Detainee Work Program - Reimbursement           76650 DA                 1. 00                      76,650.00
                  for this line item will be at actual cost of
                  $1.00 per day per detainee. The contractor shall
                  not exceed the quantity shown without prior
                  approval by the Contracting Officer.
                  Option Period 3
                  (Option Line Item)
                  09/16/2017
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   3005           MEDICAL SERVICES-In accordance with the terms and                24 MO      228,414.20                   5,481,940.80
                  conditions of this contract. Monthly Flat Fixed
                  Fee includes all medical staff and in-house
                  supplies.
                  Option Period 3
                  (Option Line Item)
                  09/16/2017
                  Product/Service Code:  Q201
                  Product/Service Description: GENERAL HEALTH CARE
                  SERVICES

                  OPTION PERIOD 4: 09/16/2019 - 09/15/2021

                  Continued ...




NSN 7540-01-152-8067                                                                                           OPTIONAL FORM 336 (4-86)
                                                                                                               Sponsored by GSA
                                                                                                               FAR (48 CFR) 53.110




CONFIDENTIAL                                                                                               GEO_MEN 00019621
   Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 11 of
                                          62
                                REFERENCE NO. OF DOCUMENT BEING CONTINUED                                   PAGE      OF
CONTINUATION SHEET              HSCEDM-11-D-00003
                                                                                                             10         I   92
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                         SUPPLIES/SERVICES                           QUANTITY UNIT   UNIT PRICE                 AMOUNT

   (A)                                 (B)                                    (C)    (D)       (E)                          (F)

   4001           Contractor Owned Contractor Operated Detention                                                                     0.00
                  Facility in accordance with the terms and
                  conditions of this contract. Offeror shall
                  provide fully burdened bed day rates only. Unit
                  of Issue DA is equivalent to bed-day.
                  (Option Line Item)
                  09/16/2019
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   4001A          Bed Day Rate For Minimum Quantity - The           ~55850 DA                    153.71             39,326,703.50
                  Governments minimum quantity to be ordered via
                  task order is 350 beds per day multiplied by 365
                  days multiplied by 2 years plus 1 day for leap in
                  2020 for a total of 255,850.
                  Option Period 4
                  (Option Line Item)
                  09/16/2019
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   4001B          Bed Day Rate In Excess Of Minimum Quantity - The          ~27925 DA             22.99               2,940,995.75
                  Government may order an additional quantity
                  estimated to be 175 beds (350 to 525 beds) per
                  day multiplied by 365 days multiplied by 2 years
                  plus 1 day for a total not to exceed 127,925.
                  Option Period 4
                  (Option Line Item)
                  09/16/2019
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   4002           TRANSPORTATION SERVICES IN ACCORDANCE WITH THE                                                                     0.00
                  TERMS AND CONDITIONS OF THIS CONTRACT.
                  (Option Line Item)
                  09/16/2019
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   4002A          TRANSPORTATION SERVICES - Monthly Flat Fixed Fee               24 MO      168,331.98                4,039,967.52
                  includes all staff, vehicles and vehicle
                  maintenance.
                  (Option Line Item)
                  09/16/2019
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   4002B          Direct Fuel Pass-Thru. Vendor Bill exact cost                                                             54,000.00
                  paid at the pump on a monthly basis.  No fees or
                  mark-ups are allowed.  Not to exceed $54,000.
                  Continued ...




NSN 7540-01-152-8067                                                                                      OPTIONAL FORM 336 (4-86)
                                                                                                          Sponsored by GSA
                                                                                                          FAR (48 CFR) 53.110




CONFIDENTIAL                                                                                             GEO_MEN 00019622
   Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 12 of
                                          62
                                 REFERENCE NO. OF DOCUMENT BEING CONTINUED                                      PAGE      OF
CONTINUATION SHEET               HSCEDM-11-D-00003
                                                                                                                 11         I   92
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                          SUPPLIES/SERVICES                           QUANTITY UNIT   UNIT PRICE                    AMOUNT

   (A)                                  (B)                                    (C)    (D)       (E)                             (F)

                   (Option Line Item)
                   09/16/2019
                   Product/Service Code:      AD55

   4003           Remote Custody                                               4000 HR             49.00                        196,000.00
                  These estimated hours are for detainee medical
                  trips/visits and associated waiting time for
                  detention officers only, not to exceed 4,000
                  hours.
                  Option Period 4
                  (Option Line Item)
                  09/16/2019
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   4004           Stipend for Detainee Work Program - Reimbursement          76650 DA                 1. 00                      76,650.00
                  for this line item will be at actual cost of
                  $1.00 per day per detainee. The contractor shall
                  not exceed the quantity shown without prior
                  approval by the Contracting Officer.
                  Option Period 4
                  (Option Line Item)
                  09/16/2019
                  Product/Service Code:  S206
                  Product/Service Description: GUARD SERVICES

   4005           MEDICAL SERVICES-In accordance with the terms and               24 MO      234,218.16                   5,621,235.84
                  conditions of this contract. Monthly Flat Fixed
                  Fee includes all medical staff and in-house
                  supplies.
                  Option Period 4
                  (Option Line Item)
                  09/16/2019
                  Product/Service Code:  Q201
                  Product/Service Description: GENERAL HEALTH CARE
                  SERVICES

                  The total amount of award: $245,985,498.17. The
                  obligation for this award is shown in box 15G.




NSN 7540-01-152-8067                                                                                          OPTIONAL FORM 336 (4-86)
                                                                                                              Sponsored by GSA
                                                                                                              FAR (48 CFR) 53.110




CONFIDENTIAL                                                                                              GEO_MEN 00019623
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 13 of
                                        62



                                                                                    Table of Contents

       PART I - SECTION A
       Solicitation Standard Form 33 . . . . . ... . . . . ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                     Pg 1

       PART I - SECTION B
       Supplies or Services .................................................................................                                                                                 Pg 2

       PART I - SECTION C
       Description/Specifications for Contractor-Owned, Contractor-Operated
         Detention Facility in the Denver Metropolitan Area . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. Pg 12

       PART I - SECTION D
       Packaging and Marking . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Pg 35

       PART I - SECTION E
       Inspection and Acceptance . . . . . ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Pg 36

       PART I - SECTION F
       Deliveries of Performance . . . . . ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. Pg 37

       PART I - SECTION G
       Contract Administration Data . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ... Pg 39

       PART I - SECTION H
       Special Contract Requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. Pg 42

       PART II - SECTION I
       Contract Clauses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ... Pg 78

       PART III - SECTION J
       List of Documents, Exhibits and Other Attachments . . . . . . . . . . . . . . ........................... Pg 92




CONFIDENTIAL                                                                                                                                                                GEO_MEN 00019624
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 14 of
                                        62



            SECTION C - DESCRIPTION/SPECIFICATIONS FOR CONTRACTOR-OWNED,
               CONTRACTOR-OPERATED DETENTION FACILITY IN THE DENVER
                                  METROPOLITAN AREA

       I.    INTRODUCTION
       A.    Background
             The United States Department of Homeland Security (DHS), U.S. Immigration and
             Customs Enforcement (ICE) is responsible for the detention, health, welfare,
             transportation, and removal of detainees, and those subject to final order of removal from
             the United States. ICE houses detainees in Contract Detention Facilities (CDF) and other
             federal, state, local, and private facilities.
       B.    Mission
             The mission of the Enforcement and Removal Operations (ERO) Program is the planning,
             management, and direction of broad programs relating to the supervision, detention, and
             removal of detainees who are in the United States illegally. These activities are chiefly
             concerned with the processing and enforcement of departure from the United States of
             detainees who have entered illegally or have become removable after admission.
             In implementing its mission, ERO is responsible for carrying out all orders for the required
             departure of detainees handed down in removal proceedings, or prior thereto, and arranging
             for detention of detainees when such detention becomes necessary.
       C.    Statement of Objectives (SOO)
             The Statement of Objectives (SOO) (Attachment 2) is for performance-based services and
             applies to designated ICE solicitations and contracts for detention, transportation, food
             services and medical services at the Contractor-Owned and Contractor-Operated Facility.
             This SOO sets forth the contract objectives and other relevant information that applies to
             solicitations and contracts that incorporate this SOO.
       D.    Performance Work Statement (PWS)
             The GEO Group's proposal, Attachment 3 to the contract, constitutes the PWS. All
             documents are hereby incorporated into the contract.
             Contract Objectives
               1. A fully controlled, secured, safe, and supervised facility for DHS ICE detainees in
                  accordance with information and guidelines contained in this contract.
               2. The staffing of fully trained, knowledgeable and responsive detention officers (armed
                  and unarmed) and support personnel, including managers, who have proper security
                  clearances and efficiently carry out the law enforcement and administrative duties
                  required by the contract, laws and regulations.
               3. The timely acquiring and/or accomplishing of training, certifications, licenses, drug
                  testing, uniforms, equipment, supplies and vehicles necessary to provide the full range
                  ofrequired detention and transportation services seven (7) days a week, twenty-four
                  (24) hours per day throughout the contract period of performance.




                                                        12



CONFIDENTIAL                                                                                 GEO_MEN 00019625
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 15 of
                                        62



          Specific Objectives
          Emergency Plans
               1. The facility will have in place contingency plans to quickly and effectively respond to
                  any emergency situations that arise and to minimize their severity.
               2. Staff will be trained at least annually in emergency preparedness and implementation
                  of the facility's emergency plans.
               3. An evacuation plan will be in place in the event of a fire or other major emergency,
                  and the plan will be locally approved in accordance with this Detention Standard and
                  updated at least annually.
               4. Events, staff responses, and command-related decisions during and immediately after
                  emergency situations will be accurately recorded and documented.
               5. Plans will include procedures for handling detainees with special needs during an
                  emergency or evacuation.
               6. The applicable content and procedures in this standard will be communicated in a
                  language or other manner that the detainee can understand.
          Environmental Health and Safety
               1. Facility cleanliness and sanitation will be maintained at the highest level.
               2. Compliance with all applicable safety and sanitation laws will be ensured by
                  documented internal and external inspections and corrective action when indicated.
               3. Compliance with all applicable fire safety codes and fire safety performance
                  requirements for the facility furnishings will be ensured.
               4. Flammable, poisonous, toxic, and caustic materials will be controlled and used in a
                  safe manner.
               5. Compliance with fire prevention regulations, inspection requirements, and practices,
                  including periodic fire drills, will ensure the safety of detainees, staff, and visitors.
               6. Staff will be trained and knowledgeable about procedures and responsibilities during
                  emergency situations, including those that require evacuation, in accordance with a
                  written plan and at least annual training.
               7. The facility will have a plan for immediate release of detainees from locked areas and
                  provisions for a back-up system.
               8. A sufficient number of properly positioned emergency exits that are clear from
                  obstruction will be distinctly and permanently marked.
               9. Preventive maintenance and regular inspections will be performed to ensure timely
                  emergency repairs or replacement to prevent dangerous and life-threatening
                  situations.
               10. Potential disease transfer will be minimized by the proper sanitization of barbering
                   equipment and supplies.
               11. Pests and vermin will be controlled and eliminated.



                                                         13



CONFIDENTIAL                                                                                   GEO_MEN 00019626
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 16 of
                                        62



               12. Safe potable water will be available throughout the facility.
               13. Emergency lighting and life-sustaining equipment will be maintained and periodically
                   tested.
               14. Disposal of garbage and hazardous waste will be in compliance with applicable
                   government regulations.
               15. The applicable content and information in this standard will be communicated in a
                   language or manner that the detainee can understand.
          Transportation (by Land)
               1. The general public, detainees, and staff will be protected from harm when detainees
                  are transported.
               2. Vehicles used for transporting detainees will be properly equipped, maintained, and
                  operated.
               3. Detainees will be transported in a safe and humane manner, under the supervision of
                  trained and experienced staff
               4. To the extent practicable, reasonable accommodations (e.g. wheelchairs, canes) will
                  be made for detainees with physical disabilities and impairments in accordance with
                  security and safety needs.
          Admission and Release
               1. Upon admission, each detainee will be screened to ensure facility safety, security, and
                  good order. Strip searches will only be done when articulable facts supporting the
                  conclusion that reasonable suspicion exists. All facts should be documented on form
                  Gl025 (Record of Search).
               2. Upon admission, each detainee' s personal property and valuables will be checked for
                  contraband, inventoried, receipted, and stored.
               3. Each detainee' s identification documents will be secured in the detainee' s detention
                  file.
               4. Upon admission, each detainee will be medically screened to protect the health of the
                  detainee and others in the facility.
               5. Upon admission, each detainee will be given an opportunity to shower and be issued
                  clean clothing, bedding, towels, and personal hygiene items.
               6. Upon admission, each detainee will undergo screening interviews and complete
                  questionnaires and other forms.
               7. Each newly admitted detainee will be kept separated from the general population until
                  classified and then housed accordingly.
               8. Each newly admitted detainee will be oriented to the facility through written material
                  on facility policies, rules, prohibited acts, and procedures and, in some facilities, by
                  viewing an orientation video, in a language or manner he or she can understand.
               9. Detainees will be released, removed, or transferred from a facility only when
                  ICE/ERO staff have followed specified procedures and completed required forms.


                                                        14



CONFIDENTIAL                                                                                 GEO_MEN 00019627
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 17 of
                                        62



               10. The facility will maintain accurate records and documentation on all detainees'
                   admission, orientation, and release.
               11. Detainees will be given an opportunity to make a three minute telephone call during
                   admission process. All calls will be logged.
               12. The applicable contents and procedures in this Standard will be communicated to the
                   detainee in a language or manner that the detainee can understand.
          Classification System
               1. The community, staff, contractors, volunteers, and detainees will be protected from
                  harm through a formal classification process for managing and separating detainees
                  by threat risk that is based on verifiable and documented data.
               2. Each detainee will be expeditiously classified upon admission to the facility and
                  before being admitted into general population housing.
               3. Non-criminal detainees will be protected from harm by assigning detainees housing
                  with persons of similar backgrounds and criminal history.
               4. Each detainee's classification will be reviewed at regular intervals, when required by
                  changes in the detainee' s behaviour or circumstances, or upon discovery of
                  additional, relevant information.
               5. Detainees will be able to appeal their classification levels.
               6. The applicable content and procedures in this Standard will be communicated to the
                  detainee in a language or manner that the detainee can understand.
          Contraband
               1. Contraband will be identified, detected, controlled, and disposed of properly.
               2. Detainee personal property that would be considered contraband within the facility
                  will be mailed to a third party or stored until the detainee' s release, unless that
                  property is illegal or a threat to safety or security.
               3. Contraband that may be evidence in connection with a violation of a criminal statute
                  will be preserved, inventoried, controlled, and stored so as to maintain and document
                  the chain of custody.
               4. The applicable content and procedures in this standard will be communicated to the
                  detainee in a language or manner that the detainee can understand.
          Facility Security and Control
               1. Essential security posts and positions will be staffed with qualified personnel.
               2. Facility security and safety will be monitored and coordinated by a secure, well
                  equipped, and continuously staffed control center.
               3. The facility's perimeter will ensure that detainees remain within and that public
                  access is denied without proper authorization.
               4. Information about routine procedures, emergency situations, and unusual incidents
                  will be continually recorded in permanent post logs and shift reports.



                                                        15



CONFIDENTIAL                                                                                 GEO_MEN 00019628
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 18 of
                                        62



               5. Facility safety, security and good order, including the safety, health and well-being of
                  staff and detainees, will be enhanced through ongoing observation, supervision, and
                  personal contact and interaction between staff and detainees.
               6. Special security and control measures will consistently be applied to Special
                  Management Unit entrances.
          Funds and Personal Property
               1. The security, safety and good order of each facility will be maintained through an
                  immediate search of each newly admitted detainee's property.
               2. Each detainee' s funds, valuables, baggage, and personal property will be inventoried,
                  receipted, stored and safeguarded for the duration of their detention.
               3. Each detainee will be informed about what funds and property may be retained in his
                  or her possession and about procedures to report missing or damaged property.
               4. The applicable content and procedures in this Standard will be communicated to the
                  detainee in a language or manner that the detainee can understand.
          Hold Rooms in Detention Facilities
               1. Safety, security, and comfort of detainees temporarily confined in Hold Rooms will
                  be ensured.
               2. No detainee will be confined in a Hold Room for more than twelve hours.
               3. Males and females will be confined separately.
               4. Minor (under 18 will be held apart from adults, except for related adults or legal
                  guardians, provided there are no safety or security concerns with this arrangement.
                  Please note this facility does not house minors.
               5. Any detainee with disabilities, including temporary disabilities, will be housed in a
                  manner that provides for his or her safety, comfort and security.
               6. Detainees awaiting a medical visit will be seen as promptly as possible.
          Key and Lock Control
               1. All staff will be trained in the proper care and handling of keys and locks.
               2. Keys will be controlled and accounted for.
               3. Locks and locking devices will be continually inspected, maintained, and inventoried.
               4. Employees will store their firearms in secure gun lockers before entering the facility.
          Population Counts
               1. Security, safety, and orderly facility operations will be maintained through an
                  ongoing, effective system of population counts every shift and accountability for
                  detainees.




                                                        16



CONFIDENTIAL                                                                                 GEO_MEN 00019629
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 19 of
                                        62



          Post Orders
               1. Each detention officer will have current written Post Orders that specifically apply to
                  the assigned post, with step-by-step procedures in sufficient detail to guide an officer
                  assigned to that post for the first time.
               2. Signed and dated records will be maintained to show that assigned officers
                  acknowledged that they read and understood the Post Orders.
               3. Post Orders will be formally reviewed annually and updated as needed.
          Searches of Detainees
               1. Detainees will live and work in a safe and orderly environment.
               2. Contraband will be controlled.
               3. Searches of detainees, housing, and work areas will be conducted without
                  unnecessary force and in ways that preserve the dignity of detainees.
               4. When body searches are conducted, the least intrusive practicable search method will
                  be employed, as indicated by the type of contraband and the method of suspected
                  introduction or concealment.
               5. Pat searches of detainees and metal detector screening will be conducted routinely to
                  control contraband.
               6. A strip search will be conducted only when there is reasonable suspicion that
                  contraband may be concealed on the person, or when there is a reasonable suspicion
                  that a good opportunity for concealment has occurred, and when properly authorized
                  by a supervisor.
               7. A body cavity search will be conducted by designated health personnel only when
                  authorized by the facility administrator on the basis of reasonable suspicion that
                  contraband may be concealed in or on the detainee' s person.
               8. "Dry cells" will be used for contraband detection only when there is reasonable
                  suspicion of concealment, with proper authorization, and in accordance with required
                  procedures.
               9. Contraband that may be evidence in connection with a violation of a criminal statute
                  will be preserved, inventoried, controlled, and stored so as to maintain and document
                  the chain of custody.
               10. Canine units (in facilities that have them) may be used for contraband detection when
                   detainees are not present, but canine use for force, intimidation, control, or searches
                   of detainees is prohibited.
               11. The applicable contents and procedures in the applicable ICE detention standard will
                  be communicated to the detainee in a language or manner that the detainee can
                  understand.




                                                       17



CONFIDENTIAL                                                                                 GEO_MEN 00019630
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 20 of
                                        62



          Sexual Abuse and Assault Prevention and Intervention
               1. Sexual abuse and assault of detainees will be prevented.
               2. Detainees will be informed about the facility's sexual abuse or assault prevention and
                  intervention program.
               3. Detainees will be screened to identify those likely to be sexual aggressors or sexual
                  victims and will be housed to prevent sexual abuse or assault. Detainees who are
                  considered likely to become victims will be placed in the least restrictive housing that
                  is available and appropriate.
               4. All allegations of sexual abuse or assault will be promptly and effectively reported
                  and investigated. Detainees will not be punished for truthfully reporting abuse or
                  signs of abuse observed.
               5. If sexual abuse or assault of any detainee occurs, the medical, psychological, safety,
                  and social needs of the victim will be promptly and effectively met.
               6. Where possible and feasible, a victim of sexual assault will be referred under
                  appropriate security provisions to a specialized community facility for treatment and
                  gathering of evidence.
               7. Assailants will be confined and disciplined and may be subject to criminal
                  prosecution.
               8. Sexual conduct between detainees, staff, volunteers, or contract personnel, regardless
                  of consensual status, is prohibited and subject to administrative, disciplinary, and
                  criminal sanctions.
               9. All case records associated with claims of sexual abuse, including incident reports,
                  investigative reports, offender information, case disposition, medical and counselling
                  evaluation findings, and recommendations for post-release treatment and/or
                  counselling will be retained in accordance with an established schedule.
               10. For monitoring, evaluating, and assessing the effectiveness of the sexual abuse and
                   assault prevention and intervention program, incidents of sexual abuse and assault
                   will be specifically documented and tracked as specified in this Detention Standard
                   (in addition to standard facility operational and disciplinary documentation of any
                   assault).
               11. The applicable content and procedures in this Standard will be communicated to the
                  detainee in a language or manner that the detainee can understand.
          Special Management Units
               1. Each facility will have Special Management Units (SMU) with an Administrative
                  Segregation section for detainees segregated from the general population for
                  administrative reasons and a Disciplinary Segregation section for detainees
                  segregated from the general population for disciplinary reasons.
               2. Detainees housed in the general population, staff, contractors, volunteers, and the
                  local community will be protected from harm by the segregation of certain detainees
                  in SMUs.



                                                       18



CONFIDENTIAL                                                                                GEO_MEN 00019631
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 21 of
                                        62



               3. Any detainee who represents an immediate, significant threat to safety, security or
                  good order will be immediately controlled by staff, for cause, and with supervisory
                  approval, placed in Administrative Segregation.
               4. Health care personnel will be immediately informed when a detainee is admitted to an
                  SMU to provide assessment and review as indicated by health care authority
                  protocols.
               5. A detainee will be placed in "protective custody" status in Administrative
                  Segregation only when there is documentation that it is warranted and that no
                  reasonable alternatives are available.
               6. A detainee will be placed in Disciplinary Segregation only after a finding by a
                  Disciplinary Hearing Panel that the detainee is guilty of a prohibited act or rule
                  violation classified at a "Greatest", "High", or "High-Moderate" level, as defined in
                  the Detention Standard on Disciplinary System.
               7. The status of detainees in Special Management Units will be reviewed in accordance
                  with required time schedules by supervisory staff and the results of those reviews will
                  be documented.
               8. A detainee will remain in Disciplinary Segregation for no more than 60 days for
                  violations associated with a single incident, and his or her status will be reviewed
                  after the first 30 days, and each 30 days thereafter by the facility administrator and the
                  Field Office Director to determine if continued detention in Disciplinary Segregation
                  is still warranted.
               9. Detainees in SMUs will be afforded basic living conditions that approximate those
                  provided to the general population, consistent with the safety and security
                  considerations that are inherent in more controlled housing, and in consideration of
                  the purpose for which each detainee is segregated.
               10. In general, when a detainee in an SMU is deprived of any usually authorized items or
                   activity, a report of the action is forwarded to the facility administrator for notice and
                   review.
               11. Detainees in SMUs will have regular access to supervisory, management, program,
                   and health care staff
               12. Each detainee in an SMU will be offered a minimum of one hour of recreation per
                   day, five days a week, unless documented security or safety considerations dictate
                   otherwise.
               13. Detainees in SMUs will be able to write and receive mail and correspondence as they
                   would otherwise be able to do while detained within the general population.
               14. Detainees in SMUs will be provided opportunities for general visitation, including
                   legal visitation, unless there are substantial, documented reasons for withholding
                   those privileges.
               15. Detainees in SMUs will have access to personal legal materials, law library materials,
                   and legal visits, in accordance with provisions in this Detention Standard.




                                                         19



CONFIDENTIAL                                                                                   GEO_MEN 00019632
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 22 of
                                        62



               16. Detainees in SMUs will have access to telephones, in accordance with provisions in
                   this Detention Standard.
               17. Detainees in SMUs will have access to programs and services such as commissary,
                   library, religious guidance, and recreation, in accordance with provisions in this
                   Detention Standard.
               18. Detailed records will be maintained on the circumstances related to a detainee's
                   confinement to the SMU, through required permanent SMU logs and individual
                   detainee records.
               19. The applicable contents and procedures in this Standard will be communicated to the
                   detainee in a language or manner that the detainee can understand.
          Staff Detainee Communication
               1. Detainees will have frequent opportunities for informal contact with facility
                  managerial and supervisory staff and with ICE/ERO Field Office staff
               2. Facility managerial and supervisory staff and ICE/ERO Field Office staff will
                  frequently and directly observe facility operations and conditions of confinement.
               3. Detainees will be able to submit written questions, requests, and concerns to
                  ICE/ERO staff and receive timely responses.
               4. Detainees will be informed about how to directly contact the Department of
                  Homeland Security Office of the Inspector General.
               5. Detainee telephone serviceability will be monitored and documented by ICE staff and
                  any problems immediately reported.
               6. The applicable content and procedures in this Standard will be communicated to the
                  detainee in a language or manner that the detainee can understand.
          Tool Control
               1. Tools, maintenance implements, culinary utensils, medical and dental instruments,
                  equipment, and supplies (particularly syringes, needles, and other sharps) will be
                  maintained on an inventory, continually controlled and accounted for to insure the
                  safe and orderly operation of the facility.
          Use of Force and Restraints
               1. Physical force will be used only as a last resort and is restricted to instances of
                  justifiable self-defence, protection of others, protection of property, and prevention of
                  escapes.
               2.   Facilities will endorse the concept that confrontation avoidance is the recommended
                    method for resolving situations and should always be attempted prior to any
                    calculated use of force.
               3. Physical force or restraint devices will not be used as punishment.
               4. In circumstances when prior supervisory approval is required, restraints will not be
                  applied without that approval.




                                                        20



CONFIDENTIAL                                                                                 GEO_MEN 00019633
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 23 of
                                        62



               5. Four/five-point restraints will be applied only in extreme circumstances and only
                  where other types of restraints have proven ineffective. Advance approval is
                  required, as is prompt notification of and examination by the medical staff These
                  restraints will be continued only in accordance with required procedures and
                  documentation.
               6. Intermediate force devices will be used only in circumstances prescribed herein, with
                  required prior approvals.
               7. All weapons and related equipment will be stored securely in designated areas to
                  which only authorized persons have access.
               8. Chemical agents and related security equipment will be inventoried at least monthly
                  to determine their condition and expiration dates.
               9. A written record of routine and emergency distribution of security equipment will be
                  maintained.
               10. An employee will submit a written report no later than the end of his or her shift
                   when force was used on any detainee for any reason, or if any detainee remains in any
                   type of restraints at the end of that shift. This includes discharge of a firearm and use
                   of less lethal devices to control detainees.
               11. Telephonic notification to the Field Office Director (FOD) shall occur as soon as
                   practicable. The FOD will be notified of any use-of-force incident involving an ICE
                   detainee within two business days via an incident report.
               12. Canines will not be used for force, control or intimidation of detainees.
               13. Facilities will adhere to DHS' Use of Deadly Force Policy.
               14. The applicable content and procedures in this Standard will be communicated to the
                   detainee in a language or manner that the detainee can understand.
          Disciplinary System
               1. Detainees will be informed of facility rules and regulations, prohibited acts,
                  disciplinary sanctions that may be imposed, their rights in the disciplinary system and
                  the procedure for appealing disciplinary findings.
               2. The facility will have graduated severity scales of prohibited acts and disciplinary
                  consequences.
               3. Where permitted by facility policy, staff will informally settle minor transgressions
                  by mutual consent, whenever possible.
               4. Staff who witness a prohibited act that cannot or should not be resolved informally, or
                  have reason to suspect that a detainee has engaged in a prohibited act, will prepare a
                  clear, concise, and complete Incident Report.
               5. Each Incident Report will be objectively and impartially investigated and reported,
                  ordinarily by a person of supervisory rank.
               6. When appropriate, a serious incident that may constitute a criminal act will be
                  referred to the proper investigative agency, and the administrative investigation will
                  be suspended, pending the outcome of that referral.


                                                        21



CONFIDENTIAL                                                                                   GEO_MEN 00019634
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 24 of
                                        62



               7. When appropriate, a serious incident that may constitute a criminal act will be
                  referred to the proper investigative agency, and the administrative investigation will
                  be suspended, pending the outcome of that referral.
               8. At each step of the disciplinary and appeal process, the detainee will be advised of his
                  or her rights in a language he or she understands, and translation or interpretation
                  services will be provided as needed.
               9. A Unit Disciplinary Committee (UDC) will further investigate and adjudicate the
                  incident and may impose minor sanctions or refer the matter to a higher level
                  disciplinary panel.
               10. An Institution Disciplinary Panel (IDP) will conduct formal hearings on Incident
                   Reports referred from UDCs and may impose higher level sanctions for "Greatest"
                   and "High" level prohibited acts.
               11. Detainees before the IDP will be afforded a staff representative, upon request, or
                   automatically if the detainee is illiterate, has limited English language skills or
                   otherwise needs special assistance.
               12. Actions of the IDP will be reviewed by the facility administrator, who may concur
                   with the findings and sanctions or modify them.
               13. At all steps in the disciplinary process, any sanctions imposed will be commensurate
                   with the severity of the committed prohibited act and intended to encourage the
                   detainee to conform with rules and regulations in the future.
               14. All steps of the disciplinary process will be done within the required time limits.
               15. At all steps of the disciplinary process, accurate and complete records will be
                   maintained. The detainee will receive copies of all reports, exhibits, and other
                   documents considered or generated in the hearing process, except insofar as the
                   disclosure of such documents may pose an imminent threat to the safety and security
                   of the facility staff or other detainees, or if the document or other evidence is
                   otherwise protected from disclosure.
               16. If a detainee is found not guilty at any stage of the disciplinary process, the incident
                   records will not be placed or retained in the detainee' s file, even if they are retained
                   elsewhere for statistical or historical purposes.
               17. Detainees will be able to appeal disciplinary decisions through a formal grievance
                   system. No detainee will be harassed, disciplined, punished or otherwise retaliated
                   against for filing a complaint or grievance.
               18. Detainees shall be afforded the following rights: the right to protection from abuse,
                   the right to freedom from discrimination, the right to pursue a grievance, the right to
                   correspond with persons or organizations and the right to due process.
               19. The applicable content and procedures in this standard will be communicated to the
                   detainee in a language or manner that the detainee can understand.




                                                         22



CONFIDENTIAL                                                                                    GEO_MEN 00019635
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 25 of
                                        62



          Food Service
               1. All detainees will be provided nutritionally balanced diets that are reviewed at least
                  quarterly by food service personnel and at least annually by a qualified nutritionist or
                  dietician.
               2. Detainees, staff and others will be protected from harm and facility order will be
                  maintained by the application of sound security practices in all aspects of food service
                  and dining room operations.
               3.     Detainees, staff, and others will be protected from injury and illness by adequate
                    food service training and the application of sound safety and sanitation practices in all
                    aspects of food service and dining room operations.
               4. Dining room facilities and operating procedures will provide sufficient space and
                  time for detainees to eat meals in a relatively relaxed, unregimented atmosphere.
               5. Food service facilities and equipment will meet established governmental health and
                  safety codes, as documented by an independent, outside source.
               6. Detainees, staff, and others will be protected from health-related harm by advance
                  medical screening and clearance before any detainee is assigned to work in food
                  service operations.
               7. Food service areas will be continuously inspected by food service staff and other
                  assigned personnel on schedules determined by the food service administrator and by
                  applicable policy requirements.
               8. Stored food goods will be maintained in accordance with required conditions and
                  temperatures.
               9. Therapeutic medical diets and supplemental food will be provided as prescribed by
                  appropriate clinicians.
               10. Special diets and special ceremonial meals will be provided for detainees whose
                   religious beliefs require the adherence to religious dietary laws.
               11. Detainees will receive a religious or special diet free of any personal cost.
               12. Food will never be used for reward or punishment.
          Hunger Strikes
               1. Any detainee who does not eat for 72 hours will be referred to the medical
                  department for evaluation and possible treatment.
               2. When medically advisable, a detainee on a hunger strike will be isolated for close
                  supervision, observation, and monitoring.
               3. The ICE/ERO Field Office Director (FOD) will be notified when a detainee is on a
                  hunger strike.
               4. The detainee's health will be carefully monitored and documented, as will the
                  detainee' s intake of foods and liquids.
               5. A detainee on a hunger strike will be counselled and advised of the medical risks and
                  will be encouraged to end the hunger strike or accept medical treatment.


                                                         23



CONFIDENTIAL                                                                                   GEO_MEN 00019636
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 26 of
                                        62



               6. Involuntary medical treatment will be administered only with the medical,
                  psychiatric, and legal safeguards specified herein.
               7. A record of interactions with the striking detainee, provision of food, attempted and
                  successful medical treatment, and communications between the Clinical Medical
                  Authority, Facility Administrator, and ICE/ERO will be established.
               8. The information in this detention standard will be communicated in a language or
                  other manner that the detainee can understand.
          Medical Care
               1. Detainees will have access to a continuum of health care services, including
                  prevention, health education, diagnosis, and treatment.
               2. Health care needs will be met in a timely and efficient manner.
               3. Newly admitted detainees will be informed, orally and in writing, about how to
                  access health services.
               4. Detainees will be able to initiate requests for health services on a daily basis.
               5. Detainees will receive timely follow-up to their health care requests.
               6. Detainees will have continuity of care from admission to transfer, discharge, or
                  removal, including referral to community-based providers when indicated.
               7. A detainee who needs health care beyond facility resources will be transferred in a
                  timely manner to an appropriate facility where care is available. A written list of
                  referral sources, including emergency and routine care, will be maintained as
                  necessary and updated at minimum annually.
               8. A transportation system will be available that ensures timely access to health care
                  services that are only available outside the facility, including prioritization of medical
                  need, urgency (such as the use of ambulance instead of standard transportation) and
                  transfer of medical information.
               9. A detainee who requires close, chronic or convalescent medical supervision will be
                  treated in accordance with a written plan approved by licensed physician, dentist, or
                  mental health practitioner that includes directions to health care providers and other
                  involved medical personnel.
               10. Detainees will have access to specified 24-hour emergency medical, dental, and
                   mental health services.
               11. Minimum requirements for medical housing units will be met.
               12. Female detainees will undergo pregnancy testing and pregnancy management
                   services.
               13. Screening, prevention and control measures will be utilized to assist in prevention and
                   management of infectious and communicable diseases.
               14. Bio-hazardous waste will be managed and medical and dental equipment
                   decontaminated in accordance with standard medical practices and in compliance
                   with applicable laws.



                                                        24



CONFIDENTIAL                                                                                   GEO_MEN 00019637
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 27 of
                                        62



               15. Detainees with chronic conditions will receive care and treatment for conditions
                   where non-treatment would result in negative outcomes or permanent disability as
                   determined by the clinical medical authority.
               16. The facility administrator will develop a plan to ensure that ICE is notified in writing
                   of any detainee whose special medical or mental health needs require special
                   consideration in such matters as housing, transfer, or transportation.
               17. Detainees will have access to emergency and specified routine dental care provided
                   under direction and supervision of a licensed dentist.
               18. Detainees will be provided health education and wellness information.
               19. Each newly admitted detainee, including transfers, will receive a documented
                   medical, dental, and mental health screening upon intake and, within 14 days of
                   arrival, a comprehensive health appraisal by qualified personnel in a private setting as
                   practicable to ensure safety.
               20. Detainees with suspected or known mental health concerns will be referred as needed
                   for evaluation, diagnosis, treatment, and stabilization
               21. Mental health crisis intervention services will be identified and available for detainees
                   who experience acute mental health episodes.
               22. Restraints for medical or mental health purposes will be authorized only by the
                   facility's clinical medical authority, in accordance with the requirements specified in
                   this Detention Standard.
               23. Prior to placement in a non-detention facility or special unit within the facility
                   specifically designated for the care of the severely mentally ill or developmentally
                   disabled, a detainee shall be afforded due process in compliance with applicable laws.
               24. Medical and dental orthodontist or prostheses and other aids to impairment are
                   supplied in a timely manner when the health of the detainee would otherwise be
                   adversely affected, as determined by the responsible physician or dentist.
               25. Detoxification from alcohol, opiates, hypnotics, other stimulants, and sedatives is
                   done only under medical supervision in accordance with applicable laws.
               26. Pharmaceuticals and non-prescription medicines will be secured, stored and
                   inventoried.
               27. Prescriptions and medications will be ordered, dispensed, and administered in a
                   timely and sufficient manner as prescribed by a health care professional.
               28. Health care services will be administered by the health administrative authority, and
                   clinical decisions will be the sole province of the clinical medical authority.
               29. Health care services will be provided by a sufficient number of appropriately trained
                   and qualified personnel, whose duties are governed by thorough and detailed job
                   descriptions and who are verifiable licensed, certified, credentialed, and/or registered
                   in compliance with applicable state and federal requirements.




                                                        25



CONFIDENTIAL                                                                                  GEO_MEN 00019638
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 28 of
                                        62



               30. Detention and health care personnel will be trained, initially and annually, to respond
                   to health-related emergency situations within four minutes and in the proper use of
                   emergency medical equipment.
               31. Information about each detainee' s health status will be treated as confidential, and
                   health records will be maintained in accordance with accepted standards separately
                   from other detainee detention files and be accessible only in accordance with written
                   procedures and applicable laws. Health record files on each detainee will be well
                   organized, available to all practitioners, and properly maintained and safeguarded.
               32. Informed consent standards will be observed and adequately documented. Staff will
                   make reasonable efforts to ensure that detainees understand their medical condition
                   and care.
               33. Medical and mental health interviews, screenings, appraisals, examinations, and
                   procedures will be conducted in settings that respect detainees' privacy in accordance
                   with safe and orderly operations of the facility.
               34. Detainees will be provided same sex chaperones as appropriate or as requested.
               35. When a detainee is transferred to another facility, the transferring facility will send a
                   completed medical transfer summary and other medical documentation as appropriate
                   to the receiving facility.
               36. Detainees in Special Management Units will have access to the same health care
                   services as detainees in the general population.
               37. Non-English speaking detainees and/or detainees who are deaf and/or hard at hearing
                   will be provided interpretation/translation services or other assistance as needed for
                   medical care activities.
               38. Detainees with special needs, including physical or developmental disabilities will be
                   evaluated and given the appropriate care and communication their situation requires.
          Personal Hygiene
               1. Each facility will maintain an inventory of clothing, bedding, linens, towels and
                  personal hygiene items that is sufficient to meet the needs of detainees.
               2. Each detainee will have suitable, clean bedding, linens, blankets, and towels.
               3. Each detainee will have sufficient clean clothing that is properly fitted, climatically
                  suitable, durable, and presentable.
               4. Detainees will be held accountable for clothing, bedding, linens, and towels assigned
                  to them.
               5. Detainees, including those with disabilities, will be able to maintain acceptable
                  personal hygiene practices.
          Suicide Prevention and Intervention
               1. All staff responsible for supervising detainees will be trained, initially during
                  orientation and at least annually, on effective methods of suicide prevention and
                  intervention with detainees.



                                                        26



CONFIDENTIAL                                                                                  GEO_MEN 00019639
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 29 of
                                        62



               2. Staff will act to prevent suicides with appropriate sensitivity, supervision, and
                  medical referrals.
               3. Any clinically suicidal detainee will receive preventive supervision, treatment, and
                  therapeutic follow-up, in accordance with ICE policy.
               4. The information in this standard will be communicated in a language or manner that
                  the detainee can understand.
          Terminal Illness, Advance Directives, and Death
               1. The continuum of health care services provided detainees will address terminal
                  illness, fatal injury, and advance directives.
               2. Each detainee who has a terminal illness or potentially fatal injury will receive
                  medical care consistent with standard medical practices.
               3. In the event of a detainee' s death, specified officials and the detainee' s designated
                  next of kin will be immediately notified.
               4. In the event of a detainee's death, required notifications will be made to authorities
                  outside ofICE/ERO (such as the local coroner or medical examiner), and required
                  procedures will be followed regarding such matters as autopsies, death certificates,
                  burials, and the disposition of decedent's property. Established guidelines and
                  applicable laws will be observed in regard to notification of a detainee death while in
                  custody.
               5. The medical records of detainees addressed herein will be complete.
               6. The information in this standard will be communicated in a language or manner that
                  the detainee can understand.
          Correspondence and Other Mail
               1. Detainees will be able to correspond with their families, the community, legal
                  representatives, government offices, and consular officials.
               2. Detainees will be notified of the facility's rules on correspondence and other mail
                  through the Detainee Handbook, or supplement, which is provided to each detainee
                  upon admittance.
               3. The amount and content of correspondence detainees send at their own expense will
                  not be limited except to protect public safety or facility security and order.
               4. Indigent detainees will receive a specified postage allowance to maintain community
                  ties and necessary postage for privileged correspondence.
               5. Detainees will have access to general interest publications.
               6. Incoming and outgoing mail, with the exception of Special Correspondence and Legal
                  Mail, will be opened to inspect for contraband and to intercept cash, checks, and
                  money orders.
               7. General correspondence will be read or rejected only to protect the safe, secure and
                  orderly operation of the facility, and detainees will be notified in writing when
                  correspondence is withheld in part or in full.



                                                         27



CONFIDENTIAL                                                                                   GEO_MEN 00019640
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 30 of
                                        62



               8. Detainees will be permitted to send Special Correspondence and Legal Mail to a
                  specified class of persons and organizations, and incoming mail from these persons
                  will opened only in the presence of the detainees (unless waived) to check for
                  contraband (except when contamination is suspected).
               9. Incoming and outgoing letters will be held for no more than 24 hours and packages
                  no more than 48 hours before distribution, excluding weekends, holidays, or
                  exceptional circumstances.
               10. Detainees in SMUs will have the same correspondence privileges as detainees in the
                   general population.
               11. The applicable content and procedures in this Standard will be communicated to the
                   detainee in a language or manner that the detainee can understand.
          Escorted Trips for Non-Medical Emergencies
               1. Within the constraints of safety and security, selected detainees will be able to visit
                  critically ill members of the immediate family or to attend their funerals, while under
                  constant staff supervision.
               2. Safety and security will be primary considerations in planning, approving, and
                  escorting a detainee out of a facility for a non-medical emergency.
          Marriage Requests
               1. Each marriage request from an ICE/ERO detainee will receive a case-by-case review.
               2. Consistency in decisions to approve or deny a marriage request will be achieved by
                  the application of guidelines.
               3. Ordinarily, a detainee's request for permission to marry will be granted.
          Recreation
               1. Detainees will have daily opportunities to participate in leisure-time activities outside
                  their respective cells or rooms.
               2. Detainees will have access to exercise opportunities and equipment, including at least
                  one hour daily of physical exercise outside the cell, and outdoors, when practicable.
               3. Any detainee housed in a facility that cannot meet minimum standards for indoor and
                  outdoor recreation will be considered for voluntary transfer to a facility that does.
               4. Each detainee in an SMU will receive ( or be offered) a minimum of one hour of
                  exercise per day, five days a week, unless documented security or safety
                  considerations dictate otherwise.
               5. Each citizen volunteer who provides or participates in facility recreational programs
                  will complete an appropriate, documented orientation program and sign an
                  acknowledgement of his or her understanding of the applicable rules and procedures
                  and agreement to comply with them.
          Religious Practices
               1. Detainees will have opportunities to participate in practices of their religious faith that
                  are deemed essential by that faith, limited only by a documented showing of threat to



                                                        28



CONFIDENTIAL                                                                                  GEO_MEN 00019641
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 31 of
                                        62



                  the safety of persons involved in such activity itself, or disruption of order in the
                  facility.
               2. All religions represented in a detainee population will have equal status without
                  discrimination based on any detainee's race, ethnicity, religion, national origin,
                  gender, sexual orientation, or disability.
               3. Each facility's religious program will be planned, administered, and coordinated in an
                  organized and orderly manner.
               4. Adequate space, equipment and staff (including security and clerical) will be
                  provided for conducting and administering religious programs.
               5. Detainees of faiths not directly represented by chaplaincy staff will be assisted in
                  contacting external clergy or religious service providers.
               6. Each facility's religious program will be augmented and enhanced by community
                  clergy, contractors, volunteers and groups that provide individual and group assembly
                  religious services and counselling.
               7. Detainees in Special Management Units and hospital units will have access to
                  religious programs and services.
               8. Special diets will be provided for detainees whose religious beliefs require the
                  adherence to religious dietary laws.
               9. The applicable content and procedures in this Standard will be communicated to the
                  detainee in a language or manner that the detainee can understand.
          Telephone Access
               1. Detainees will have reasonable and equitable access to reasonably priced telephone
                  services.
               2. Detainees with hearing or speech disabilities will have reasonable accommodations to
                  allow for appropriate telephone services.
               3. Detainees in Special Management Units will have access to telephones,
                  commensurate with facility security and good order.
               4. Detainees will be able to make free calls to the ICE/ERO-provided list of free legal
                  service providers for the purpose of obtaining initial legal representation, to consular
                  officials and to the DHS Office oflnspector General.
               5. Telephone access procedures will foster legal access.
               6. Telephones will be maintained in proper working order.
               7. The applicable contents and procedures in this Standard will be communicated to the
                  detainee in a language or manner that the detainee can understand.
               Visitation
               1. Detainees will be able to receive visits from their families, associates, legal
                  representatives, consular officials, and others in the community.




                                                        29



CONFIDENTIAL                                                                                   GEO_MEN 00019642
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 32 of
                                        62



               2. Visits between legal representatives and assistants and an individual detainee are
                  confidential and shall not be subject to auditory supervision. Private consultation
                  rooms shall be available for such meetings.
               3. Detainees will be advised of their right to contact their consular representatives and
                  receive visits from their consulate officers
               4. Detainees will be advised of visiting privileges and procedures as part of the facility's
                  admission and orientation program in a language they can understand.
               5. Information about visiting policies and procedures will be readily available to the
                  public.
               6. The number of visitors a detainee may receive and the length of visits will be limited
                  only by reasonable constraints of space, scheduling, staff availability, safety, security,
                  and good order. The minimum duration for a visit shall be 30 minutes.
               7. Visitors will be required to adequately identify themselves and register to be admitted
                  into a facility, and safety, security and good order will be maintained.
               8. A background check will be conducted on all new volunteers prior to their being
                  approved to provide services to detainees.
               9. Each new volunteer will complete an appropriate, documented orientation program
                  and sign an acknowledgement of his or her understanding of the applicable rules and
                  procedures and agreement to comply with them.
               10. The applicable contents and procedures in this Standard will be communicated to the
                   detainee in a language or manner that the detainee can understand.
          Voluntary Work Program
               1. Detainees may have opportunities to work and earn money while confined, subject to
                  the number of work opportunities available and within the constraints of safety,
                  security, and good order.
               2. Detainees will be able to volunteer for work assignments but otherwise not be
                  required to work, except to do personal housekeeping.
               3. Essential operations and services will be enhanced through productivity from
                  detainees.
               4. The negative impact of confinement will be reduced through less idleness, improved
                  morale and fewer disciplinary incidents.
               5. Detainee working conditions will comply with all applicable federal, state, and local
                  work safety laws and regulations.
               6. There will be no discrimination regarding voluntary work program access based on
                  any detainee's race, religion, national origin, gender, sexual orientation, or disability.
               7. The applicable contents and procedures in this Standard will be communicated to the
                  detainee in a language or manner that the detainee can understand.




                                                         30



CONFIDENTIAL                                                                                   GEO_MEN 00019643
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 33 of
                                        62



          Detainee Handbook
          Upon admission a facility, each detainee will be provided the comprehensive written
          orientation materials in the form of a detainee handbook. The local facility shall provide a
          detainee handbook supplement, which describes such matters as:
                     -   Grievance Systems
                     -   Services and Programs
                     -   Medical Care
                     -   Law Libraries and Legal Materials
                     -   Correspondence and Other Materials
                     -   Staff-Detainee Communications
                     -   Classification Systems
                     -   Disciplinary Systems
               1. Each detainee will verify, by signature and date, receipt of those orientation materials,
                  and that acknowledgement will be maintained in the detainee' s detention file.
               2. The ICE National Detainee Handbook will be provided in English, Spanish, and other
                  languages as determined necessary by the Field Office Director (FOD). Orientation
                  materials will be read to detainees who cannot read, or they will be provided the
                  material via audio or video recordings.
               3. Interpretative services will be provided to detainees who do not speak the languages
                  in which the orientation materials are written.
               4. The information in this standard will be communicated in a language or manner that
                  the detainee can understand.
          Grievance System
               1. Detainees will be informed about the facility's informal and formal grievance system
                  in a language or manner he or she understands.
               2. Staff and detainees will mutually resolve most complaints and grievances orally and
                  informally in their daily interaction.
               3. Detainees will be able to file formal grievances, including medical grievances, and
                  receive written responses, including the basis for the decision, in a timely manner.
               4. Detainees will be able to file emergency grievances that involve an immediate threat
                  to their safety or welfare and receive written responses, including the basis for the
                  decision, in a timely manner.
               5. Detainees will be able to appeal initial decisions on grievances to at least one higher
                  level of review.
               6. Accurate records will be maintained on grievances filed and their resolution.
               7. No detainee will be harassed, disciplined, punished, or otherwise retaliated against for
                  filing a complaint or grievance.



                                                        31



CONFIDENTIAL                                                                                 GEO_MEN 00019644
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 34 of
                                        62



               8. The applicable contents and procedures in this standard will be communicated in a
                  language or manner that the detainee can understand.
          Law Libraries and Legal Material
               1. Detainees will have regular access (no less than five hours per week) to law libraries,
                  legal materials and related materials.
               2. Detainees will not be forced to forgo recreation time to use the law library and
                  requests for additional time to use the law library shall be accommodated to the extent
                  possible, including accommodations of work schedules when practicable, consistent
                  with the orderly and secure operation of the facility.
               3. Detainees will have access to courts and counsel.
               4. Detainees will be able to have confidential contact with attorneys and their authorized
                  representatives in person, on the telephone and through correspondence.
               5. Detainees will have access to a properly equipped law library, legal materials and
                  equipment to facilitate the preparation of documents as well as photocopying
                  resources.
               6. Detainees who are illiterate, non-English-speaking or indigent will receive
                  appropriate special assistance.
               7. Detainees in special management units will have access to legal materials on the same
                  basis as the general population.
               8. The applicable contents and procedures in this Standard will be communicated to the
                  detainee in a language or manner that the detainee can understand.
          Legal Rights Group Presentations
               1. Detainees will have access to available group presentations on United States
                  immigration law and procedures.
               2. Persons and organizations requesting to make such group presentations will be able to
                  obtain clear information about how to request such visits and how to conduct them.
               3. Facility security and good order will be maintained.
               4. Detainees shall not be subject to reprisals, retaliation, or penalties for attending legal
                  rights group presentations.
               5. Detainees will be able to communicate and correspond with representatives from the
                  legal groups who make presentations at the facilities.
               6. Detainees will have access to information and materials provided by legal groups.
                  Organizations will be permitted to distribute information in response to specific legal
                  mqumes.
               7. Foreign nationals will have access to the diplomatic representative of their country of
                  ongm.
          Detention Files
               1. A Detention File will be maintained on each detainee admitted to the detention
                  facility for more than 24 hours.


                                                         32



CONFIDENTIAL                                                                                   GEO_MEN 00019645
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 35 of
                                        62



               2. Each Detention File will include all documents, forms, and other information
                  specified herein.
               3. The security of each Detention File and its contents will be maintained.
               4. Staff will have access to Detention Files, as needed, for official purposes.
               5. Information from a Detention File will be released to an outside third party only with
                  the detainee' s signed consent.
               6. Release of information on detainees will be in accordance with applicable federal and
                  state regulations.
               7. Electronic record-keeping systems and data will be protected from unauthorized
                  access.
               8. The facility will maintain files necessary to carry out their responsibilities and will
                  maintain them for a minimum of 18 months for auditing purposes.
               9. Inactive, closed Detention Files will be properly archived.
          News Media Interviews and Tours
               1. The public and the media will be informed of operations and events within the
                  facility's areas of responsibility.
               2. The privacy of detainees and staff will be protected, including the right of a detainee
                  to not be photographed or recorded.
          Staff Training
               1. Before assuming duties, each new employee, contractor, or volunteer will be provided
                  an appropriate orientation to the facility and the ICE/ERO National Detention
                  Standards.
               2. All part-time staff and contract personnel shall receive formal orientation training
                  appropriate to their assignments. Any part-time, volunteer, or contract personnel
                  working more than twenty hours per week shall receive training appropriate to their
                  position and commensurate with their full-time colleagues.
               3. Training for staff, contractors, and volunteers will be provided by instructors who are
                  qualified to conduct such training.
               4. Staff and contractors who have minimal detainee contact (such as clerical and other
                  support staff) will receive initial and annual training commensurate with their
                  responsi bili ti es.
               5. Professional, support, and health care staff and contractors who have regular or daily
                  contact with detainees, or who have significant responsibility involving detainees,
                  will receive initial and annual training commensurate with their position.
               6. Security staff and contractors will receive initial and annual training commensurate
                  with their position.
               7. Facility management and supervisory staff and contractors will receive initial and
                  annual training commensurate with their position.




                                                        33



CONFIDENTIAL                                                                                  GEO_MEN 00019646
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 36 of
                                        62



               8. Personnel and contractors assigned to any type of emergency response unit or team
                  will receive initial and annual training commensurate with these responsibilities
                  including annual refresher courses or emergency procedures and protocols.
               9. Personnel and contractors authorized to use firearms will receive appropriate training
                  before being assigned to a post involving their use and will demonstrate competency
                  in firearms use at least annually.
               10. Personnel and contractors authorized to use chemical agents will receive thorough
                   training in their use and in the treatment of individuals exposed to a chemical agent.
               11. Security staff and contractors will be trained in self-defense and use-of-force
                  procedures to include confrontation avoidance and emergency protocols.
               12. In addition to employment training requirements, employees and contractors will be
                   encouraged to continue their education and professional development through such
                   incentives as salary enhancement, reimbursement of costs, and administrative leave.
               13. Initial orientation, initial training, and annual training programs will include
                   information on drug-free workplace requirements and procedures.
               14. Initial orientation, initial training, and annual training programs will include
                   information on the facility's written code of ethics.
               15. Initial orientation, initial training, and annual training programs will include updates
                   on new issues and procedures and include reviews of the Detainee Handbook and
                   detainee rights.
               16. New staff, contractors, and volunteers will acknowledge in writing that they have
                   reviewed facility work rules, ethics, regulations, conditions of employment, and
                   related documents. A copy of the signed acknowledgement will be maintained in each
                   person's personnel file.
               17. Training shall be conducted on the requirements of special-needs detainees.
          Tran sfer of Detainees
               1. Decisions to transfer detainees will be made by authorized officials on the basis of
                  complete and accurate case information.
               2. The legal representative-of-record will be properly notified when a detainee is
                  transferred, in accordance with sound security practices.
               3. The detainee will be properly notified, orally and in writing when he or she is being
                  transferred to another facility in accordance with sound security practices.
               4. Transportation and receiving facility staff will have accurate and complete records on
                  each transferred detainee.
               5. Transfer of detainees will be accomplished safely and securely, particularly those
                  with special health care concerns including appropriate medical information.
               6. Transferred detainees funds, valuables and other personal property will be
                  safeguarded.
               7. The applicable content and procedures in this Standard will be communicated to the
                  detainee in a language or manner that the detainee can understand.


                                                         34



CONFIDENTIAL                                                                                   GEO_MEN 00019647
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 37 of
                                        62



                        SECTION H - SPECIAL CONTRACT REQUIREMENTS

       H-1 - CLAUSE AND PROVISION NUMBERING:
       The clauses and provisions in this document are in numerical order but may not be numbered
       sequentially.
       H-2 - NO RIGHT OF REFUSAL
       The contractor DOES NOT have the right of refusal and shall take all detainees in ICE facility
       who are sent to the facility.
       H-3 - PARTNERING PHILOSOPHY
       A major intent of this acquisition is to create a "partnership" between ICE and the Contractor.
       ICE intends to structure the contract in a manner that ensures the Contractor's goals and
       objectives are in alignment with those ofICE. Superior performance on the Contractor's part
       will have both an indirect and direct effect on the accomplishment of ICE' s mission. Within the
       context of the ICE/Contractor partnership, ICE does not use the terms "partner" and
       "partnership" as legal terms. The ICE/Contractor partnership will reflect the attributes of an
       open, collaborative, customer-oriented, and professional relationship. In addition to meeting the
       program objectives, the Contractor is encouraged to:
           1. Consistently take steps to understand ICE' s crucial national security mission, its business
              issues and opportunities, and its responsibilities under Section 287(g) of the Illegal
              Immigration Reform and Immigrant Responsibility Act;
          2. Work collaboratively with other Federal, state and local law enforcement organizations,
             Contractors, Government agencies, and business partners to ensure success; and
          3. Under a performance-based contract, performance measures and metrics will be used
             extensively to monitor Contractor performance. ICE and the Contractor shall monitor
             progress using agreed-upon performance metrics.
       To establish and maintain a congenial line of communication with the Contractor, the
       Contractor's Facility Administrator and the COTR shall work together as a team to ensure that
       required work is accomplished in an efficient and proper manner.
       H-4 - PLACE OF PERFORMANCE
       Aurora Detention Center, 3130 N. Oakland Street, Aurora, CO 80010.
       H-5 - CONSTRAINTS
       The following constraints comprise the statutory, regulatory, policy and operational
       considerations that will affect the Contractor. The Contractor shall become familiar with all
       constraints affecting the work to be performed. These constraints may change over time; the
       Contractor shall be knowledgeable of any changes to the constraints and perform in accordance
       with the most current version of the constraints. Constraints include, but are not limited to:
           1. Memoranda of Understanding between ICE and individual law enforcement jurisdictions
              that may apply (copies of applicable MOU swill be provided to the contractor);
          2. DHS Management Directive (MD) 11042.1 - Safeguarding Sensitive but Unclassified
             (For Official Use Only) Information,                                                       );



                                                       42



CONFIDENTIAL                                                                                 GEO_MEN 00019655
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 38 of
                                        62



         3. DHS Directive Number 121-01 and Instruction Handbook Number 121-01-007, the
            Department of Homeland Security Personnel Suitability and Security Program,


               .pdf);
         4. Other applicable Executive Orders and Management Directives;
         5. Post Orders;
         6. General Directives;
         7. American Correctional Association (ACA) Standards for Adult Detention Facilities (most
            current edition) and the most recent copy of the supplement issued every two years. A
            copy is obtainable for purchase through the internet website


         8. National Commission on Correctional Health Care (NCCHC) Standards for Health
            Services in Jails (most current edition). A copy is obtainable for purchase through the
            Internet website ~~..!!..Y:!..!!..~~~..s.-
         9. Officer's Handbook M-68, A Guide to Proper Conduct and Relationships with Aliens and
            the General Public -



         10. The DHS/ICE PBNDS (Performance Based National Detention Standards) - A copy of
             the current version is obtainable on the Internet website: l!.TI.M~~'.J.£.~ill'J~!&!J!.!!.Q:!.l.:

         11. All rules and regulations governing usage of firearms, public buildings and grounds;
         12. All regulations provided to the Contractor through the COTR;
         13. Federal Information Security Management Act (FISMA) of 2002,
             (http://csrc.nist.gov/drivers/documents/FISMA-final.pdf );
         14. The Patriot Act of 2001, revised 2010, UliJmJ!.J::I..~Lll&~.QU@Jlli.£llll!:~;:£1!!!!]~:K!:l!fil!.:
             patriot-act);
         15. The Illegal Immigration Reform and Immigrant Responsibility Act (IIAIRA), P. L. 104-
             208, (http://immigration-usa.com/ina 96.html);
         16. Federal Acquisition Regulation (FAR) (h!Jto1Lilllefil1Mill.J!trnllim'.ill]J!!Jm), and DHS
             Acquisition Regulation (HSAR), (http://farsite.hill.af.mil/vfusara.htm);
         17. Applicable federal, state facility codes, rules, regulations and policies;
         18. Applicable federal, state and local labor laws and codes;
         19. Applicable federal, state and local firearm laws, regulations and codes;
         20. Alignment with external sources (e.g. state and local law enforcement organizations);
         21. All applicable environmental requirements, including Executive Orders and Management
             Directives;
         22. Existing lease agreements.


                                                          43



CONFIDENTIAL                                                                                       GEO_MEN 00019656
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 39 of
                                        62



          23. DHS Non-Disclosure Agreement Requirements; and
          24. Organizational Conflict oflnterest Provisions.
       Accomplishments of some ACA and NCCHC standards are augmented by DHS/ICE policy
       and/or procedure. In these instances, the contract provides direction for the enhanced
       requirements. In cases where other standards conflict with DHS/ICE policy or standards,
       DHS/ICE policy and standards prevail.
       H-6-EXPLANATION OF TERMS/ACRONYMS (See PBNDS 2008 for additional
           Definitions)
          1. ADMINISTRATIVE CONTRACTING OFFICER: Government employee responsible
             for contract compliance, contract administration, cost control, property control, and
             reviewing Contracting Officer's Technical Representative (COTR) assessment of
             Contractor's performance. Often the same person as the Contracting Officer.
          2. ADULT: Any detainee eighteen (18) years of age or older or anyone adjudicated in a
             criminal court to constitute an adult.
          3. ALIEN: Any person who is not a citizen or national of the United States.
          4. AMERICAN CORRECTIONAL ASSOCIATION (ACA): The American Correctional
             Association is the oldest and largest international correctional association in the world.
             ACA serves all disciplines within the corrections profession and is dedicated to
             excellence in every aspect of the field.
          5. ADULT RESIDENTIAL STANDARDS: Focus on the results or outcomes the standards
             are expected to accomplish. The expected outcomes for each detention standard is stated,
             rather than assumed, and the prescribed expected practices represent what is to be done to
             accomplish those expected outcomes.
          6. BED-DAY: The total billable cost to the Government to maintain and house one
             detainee for one day. Bed-day means a detainee that occupies a bed in a housing unit or a
             detainee in custody for at least 4 hours in either a holding cell or staging area (not both.)
             If the detainee is moved from the holding cell or staging area into a housing unit the same
             day, only one bed day charge is allowable. Bed day means day in, not day out, and all
             days in between. The Contractor may charge for day of arrival, but not day of departure.
          7. BED-DAY RATE: The rate charged for each individual detainee per day. Bed-day rate
             is an all-inclusive burdened rate to include all costs inclusive of direct costs, indirect
             costs, overhead and profit necessary to provide the stated requirements.
          8. BUREAU OF PRISONS (BOP): The U.S. Federal Bureau of Prisons protects society by
             confining offenders in the controlled environments of prisons and community-based
             facilities that are safe, humane, cost-efficient, and appropriately secure, and that provide
             work and other self-improvement opportunities to assist offenders in becoming law-
             abiding citizens.
          9. CONTRABAND: Items that pose a threat to the security of people or property. A
             contraband item fits into either the category of hard or soft contraband as defined below:
               a. Hard Contraband: Any item that is inherently dangerous as a weapon or tool of
                  violence, e.g., a knife, explosives, a "zip gun," or brass knuckles. Because hard



                                                       44



CONFIDENTIAL                                                                                GEO_MEN 00019657
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 40 of
                                        62



                  contraband presents an immediate physical threat in or to the facility, a detainee
                  found in possession of hard contraband could face disciplinary action or criminal
                  prosecution.
               b. Soft Contraband: Any item that presents a nuisance which does not pose a direct and
                  immediate threat to an individual's safety. Soft contraband has the potential to create
                  dangerous or unsanitary conditions in the facility, such as excess papers that create a
                  fire hazard, food items that are spoiled or retained beyond the point of safe
                  consumption, etc.
         10. CONTRACT DETENTION OFFICERS (CDO): Contractor's uniformed staff members
             responsible for the security, care, transportation, and supervision of detainees during all
             phases of activity in a detention facility. The officer is also responsible for the safety and
             security of the facility.
         11. CONTRACTING OFFICER (CO): An employee of the Government responsible for the
             complete conduct and integrity of the contracting process, including administration after
             award. The only individual authorized to issue changes to this contract.
         12. CONTRACTING OFFICER'S TECHNICAL REPRESENTATIVE (COTR): An
             employee of the Government designated and authorized by the Contracting Officer to
             monitor all technical aspects and assisting in administering the contract.
         13. CONTRACTOR: The entity with whom the Government enters into a contract to
             provide the required services.
         14. CONTRACTOR EMPLOYEE: An employee of a private Contractor hired to perform a
             variety of detailed services under this contract.
         15. CONTROL ROOM: Integrates all internal and external security communications
             networks within a secure room. Activities conducted within the control room have a
             critical impact on the institution's orderly and secure operation.
         16. DELIVERABLE: A work product produced by the Contractor and delivered to the
             Government.
         17. DEPARTMENT OF HOMELAND SECURITY (DHS): A department of the United
             States Government which includes U.S. Immigration and Customs Enforcement (ICE).
         18. DEPARTMENT OF JUSTICE (DOJ): A department of the United States Government,
             which includes the Executive Office oflmmigration Review (EOIR), the Federal Bureau
             oflnvestigation (FBI), the Federal Bureau of Prisons (BOP), and the U.S. Marshals
             Service (USMS).
         19. DETAINEE: Any person confined under the auspices and the authority of any Federal
             agency. Some of whom may have substantial and varied criminal histories.
         20. DETAINEE RECORDS: Information concerning the individual's personal, criminal and
             medical history, behavior, and activities while in custody, including, but not limited to
             detainee personal property receipts, visitors list, photographs, fingerprints, disciplinary
             infractions, actions taken, grievance reports, medical records, work assignments, program
             participation, miscellaneous correspondence, etc.




                                                       45



CONFIDENTIAL                                                                                 GEO_MEN 00019658
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 41 of
                                        62



         21. ENFORCEMENT AND REMOVAL OPERATIONS (ERO): A division within ICE
             whose mission is the planning, management, and direction of broad programs relating to
             the supervision, detention, and deportation of detainees who are in the United States
             illegally.
         22. DIRECTIVE: A document issued by the U.S. Government and signed by the President,
             Departmental Secretary, or an Assistant Secretary that establishes policy, delegates
             authority, and assigns responsibilities.
         23. EMERGENCY: Any significant disruption of normal facility procedure, policy, or
             activity caused by riot, strike, escape, fire, medical exigency, natural disaster, or other
             serious incident.
         24. ENTRY ON DUTY (EOD): The first day the employee begins performance at a
             designated duty station on this contract.
         25. EXECUTIVE OFFICE OF IMMIGRATION REVIEW (EOIR): An Agency of the
             Department of Justice.
         26. FACILITY: The physical plant and grounds in which the Contractor's services are
             operated.
         27. FACILITY ADMINISTRATOR: The official, regardless of local title (e.g.,jail
             administrator, Facility Director, warden, superintendent), who has the ultimate
             responsibility for managing and operating the contract detention facility. The
             qualifications for the holder of this office shall be consistent with ACA and NCCHC
             standards.
         28. FLIGHT OPERATIONS UNIT (FOU): The FOU, located in Kansas City, MO, is the
             principal mass air transportation and deportation coordinating entity within ERO. It
             manages Government and contract flights to the southern tier of the United States,
             Caribbean, and northern South America and orchestrates DRO flight standardization and
             safety.
         29. GOVERNMENT: Refers to the United States Government
         30. GRIEVANCE: A written complaint filed by a detainee with the facility administrator
             concerning personal heal th/welfare or the operations and services of the facility.
         31. ICE HEALTH SERVICES CORPS (IHSC): The primary entity for the planning,
             management, policy formation, program coordination, direction, and liaison for all health
             matters pertaining to undocumented migrants in the custody of the U.S. Immigration and
             Customs Enforcement, DHS.
         32. IMMIGRATION AND CUSTOMS ENFORCEMENT (ICE): A law enforcement
             agency within DHS.
         33. INCIDENT REPORT: A written document reporting an event, such as minor
             disturbances, officer misconduct, any detainee rule infraction, etc.
         34. LIFE SAFETY CODE: A manual published by The National Fire Protection Association
             specifying minimum standards for fire safety necessary in the public interest.
         35. MAN-HOUR: Man-hour means productive hours when the required services are
             performed. Only productive hours can be billed and invoiced.


                                                       46



CONFIDENTIAL                                                                                  GEO_MEN 00019659
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 42 of
                                        62



         36. MEDICAL RECORDS: Separate records of medical examinations and diagnosis
             maintained by the responsible physician or nurse. The following information from these
             records shall be transferred to the detainee record: date and time of all medical
             examinations and copies of standing or direct medical orders from the physician to the
             facility staff
         37. MEDICAL SCREENING: A system of structured observation and/or initial health
             assessment performed within the first 24 hours to identify newly arrived detainees who
             could pose a health or safety threat to themselves or others.
         38. MILEAGE RATE: A fully burdened rate inclusive of the mileage rate in accordance
             with the General Service Administration (GSA) Federal Travel Regulation, vehicle
             equipment, maintenance, and fuel costs.
         39. NATIONAL COMMISION ON CORRECTIONAL HEALTHCARE (NCCHC).
         40. NOTICE TO PROCEED (NTP): Written notification from the Government to the
             Contractor stating the date that the Offeror may begin work, subject to the conditions of
             the contract.
         41. OFFICE OF PROFESSIONAL RESPONSIBILITY, PERSONNEL SECURITY UNIT
             (OPR-PSU): The ICE office, which implements a component-wide personnel security
             program.
         42. PERFORMANCE BASED NATIONAL DETENTION STANDARDS (PBNDS): Focus
             on the results or outcomes the standards are expected to accomplish. The expected
             outcomes for each detention standard is stated, rather than assumed, and the prescribed
             expected practices represent what is to be done to accomplish those expected outcomes.
         43. PERFORMANCE REQUIREMENT SUMMARY (PRS): The PRS communicates what
             the Government intends to qualitatively inspect. The PRS is based on the ACA
             Standards for Adult Local Detention Facilities (ALDF), NCCHC, and PBNDSO.
         44. PERFORMANCE WORK STATEMENT (PWS): Part of the solicitation which
             identifies the technical, functional and performance characteristics of the required
             services. In response to the Government's solicitation, offerors shall propose a
             Performance Work Statement (PWS) that both complies with ICE operational and legal
             requirements and specifically correlates with the offeror' s proposed solution.
             Accordingly, the final PWS will become a part of the resultant contract.
         45. PERIMETER: The outer portions of a facility, which actually provide for secure
             confinement of detainees.
         46. POLICY: A definite written course or method of action, which guides and determines
             present and future decisions and actions.
         47. PROCEDURE: The detailed and sequential actions that must be executed to ensure that
             a policy is implemented. It is the method of performing an operation or a manner of
             proceeding on a course of action. It differs from a policy in that it directs action required
             to perform a specific task within the guidelines of that policy.
         48. QUALIFIED HEALTH PROFESSIONAL: Physicians, dentists, and other professional
             and technical workers who by state law engage in activities that support, complement or



                                                       47



CONFIDENTIAL                                                                                 GEO_MEN 00019660
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 43 of
                                        62



               supplement the functions of physicians and/or dentists who are licensed, registered, or
               certified, as appropriate to their qualifications, to practice.
         49. QUALITY ASSURANCE: Actions taken by the Government to ensure that the
             requirements of the contract are met by the Contractor.
         50. QUALITY ASSURANCE SURVEILLANCE PLAN (QASP): A Government-produced
             document that is based on the premise that the Contractor, and not the Government, is
             responsible for the day-to-day operation of the facility and all the management and
             quality control actions required to meet the terms of the contract. The role of the
             Government in quality assurance is to ensure performance standards are achieved and
             maintained. The QASP validates that the Contractor is complying with ERO-mandated
             quality standards in operating, maintaining, and repairing detention facilities.
         51. QUALITY CONTROL: The Contractor's inspection system, which covers all of the
             services to be performed under the contract. The actions that a Contractor takes to
             control the production of services so that they meet the requirements stated in the
             contract.
         52. QUALITY CONTROL PLAN (QCP): A Contractor produced self-inspection plan that
             describes the internal staffing and procedures that the prospective Contractor will use to
             meet the quality, quantity, timeliness, responsiveness, customer satisfaction, and other
             performance standards specified in the contract.
         53. RESPONSIBLE PHYSICIAN: A person licensed to practice medicine with whom the
             facility enters into a contractual agreement to plan for and provide health care services to
             the detainee population of the facility.
         54. SENSITIVE INFORMATION: Any information which could affect the national interest,
             law enforcement activities, the conduct of federal programs, or the privacy to which
             individuals are entitled under Title 5, U.S. Code, Section 552a. All detainee records are
             considered sensitive information.
         55. SICK CALL: A system through which a detainee reports and receives individualized and
             appropriate medical services for non-emergency illness or injury.
         56. STANDING MEDICAL ORDERS: Written orders, by a physician, to medical personnel
             for the definitive treatment of identified person, self-limiting conditions and for on-site
             treatment of emergency conditions.
         57. SUITABILITY: Security clearance process for Contractor and all Contractor Employees
             to determine suitability to work on a Government contract.
         58. SUPERVISORY CONTRACT DETENTION OFFICER (SCDO). Supervising Detention
             Officer.
         59. TOUR OF DUTY: No more than 12 hours in any 24-hour period with a minimum of
             eight (8) hours off between shifts, except as directed by state or local law.
         60. TRAINING: An organized, planned, and evaluated activity designed to achieve specific
             learning objectives and enhance personnel performance. Training may occur on site, at
             an academy or training center, at an institution of higher learning, professional meetings,
             or through contract service or closely supervised on-the-job training. Training programs
             usually include requirements for completion, attendance records, and certification of


                                                       48



CONFIDENTIAL                                                                                GEO_MEN 00019661
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 44 of
                                        62



               completion. Meetings of professional associations may be considered training when
               there is clear evidence of the above elements. All trainers must be certified and
               certification shall by approved by the COTR. All training shall be conducted in
               accordance with the PBNDS on Staff Training and ACA and NCCHC Standards on
               Training and Staff Development.
         61. TRANSPORTATION COSTS: All inclusive or burdened rates for transportation of
             detainees. Cost includes, but is not limited to, labor, overtime outside of standard
             working hours, equipment, material, supplies, and other related costs necessary to
             respond to requests by designated officials for movement of detainees from place to place
             necessary for processing, court hearings, interviews, doctor's appointments, airports, and
             transporting in-between detention facilities (counties, state and federal).
         62. TRAVEL COST: Cost inclusive of lodging and meals and incidental expenses (MI&E)
             for Contract Detention Officers exceeding the standard working hours. Cost is based on
             actual charges per occurrence, not to exceed the allowable GSA Federal Travel
             Regulation rates/costs in effect on the dates of travel.
         63. UNITED STATES MARSHALS SERVICE (USMS): A law enforcement agency within
             DOJ.
         64. UNITED STATES PUBLIC HEALTH SERVICES (USPHS): An agency of the U.S.
             Department of Health and Human Services working in conjunction with ICE to provide
             health services for detainees at some facilities through its ICE Health Services Corps
               (IHSC).
         65. WEAPONS: This includes but is not limited to firearms, ammunition, knives, slappers,
             billy clubs, electronic defense modules, chemical weapons (mace), and nightsticks.
       H-7 - BACKGROUND AND SECURITY CLEARANCE PROCEDURES
         1. General
               The DHS has determined that performance of the tasks as described in this contract
               requires that the Contractor, subcontractor(s), vendor(s), etc. (herein known as
               Contractor) have access to sensitive DHS information, and that the Contractor shall
               adhere to the following.
         2. Suitability Determination
               DHS will have and exercise full control over granting, denying, withholding or
               terminating unescorted Government facility and/or sensitive Government information
               access for Contractor employees, based upon the results of a background investigation.
               DHS may, as it deems appropriate, authorize and make a favorable entry on duty (EOD)
               decision based on preliminary security checks. The favorable EOD decision would allow
               the employees to commence work temporarily prior to the completion of the full
               investigation. The granting of a favorable EOD decision shall not be considered as
               assurance that a full employment suitability authorization will follow as a result thereof.
               The granting of a favorable EOD decision or a full employment suitability determination
               shall in no way prevent, preclude, or bar the withdrawal or termination of any such access
               by DHS, at any time during the term of the contract. No employee of the Contractor shall
               be allowed to EOD and/or access sensitive information or systems without a favorable
               EOD decision or suitability determination by the Office of Professional Responsibility,


                                                       49



CONFIDENTIAL                                                                                GEO_MEN 00019662
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 45 of
                                        62



                                    SECTION I - CONTRACT CLAUSES

       52.252-2 Clauses Incorporated by Reference (FEB 1998)
       This contract incorporates one or more clauses by reference, with the same force and effect as if
       they were given in full text. Upon request, the Contracting Officer will make their full text
       available. Also, the full text of a clause may be accessed electronically at this/these address( es):
       http://farsite.hill.af.mil/vffara.htm .
       52.202-1   Definitions (JUL 2004)
       52.203-3   Gratuities (APR 1984)
       52.203-5   Covenant Against Contingent Fees (APR 1984)
       52.203-6 Restrictions on Subcontractor Sales to the Government (SEP 2006)
       52.203-7 Anti-Kickback Procedures (OCT 2010)
       52.203-8   Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
                  (JAN 1997)
       52.203-10 Price or Fee Adjustment for Illegal or Improper Activity (JAN 1997)
       52.203-12 Limitation on Payments to Influence Certain Federal Transactions (OCT 2010)
       52.203-13 Contractor Code of Business Ethics and Conduct (APR 2010)
       52.203-14 Display of Hotline Poster(s) (DEC 2007)
           (b) (3) D HS OI G Hotline Poster; !m.1~\:Y}Y'.1Y.J!!l§.,W~~~fil§illi~lli~::!Q1~Uillt
       52.204-4 Printed or Copied Double-Sided on Recycled Paper (AUG 2000)
       52.204-7 Central Contractor Registration (APR 2008)
       52.204-9 Personal Identity Verification of Contractor Personnel (JAN 2011)
       52.204-10 Reporting Subcontract Awards (JUL 2010)
       52.209-6 Protecting the Government's Interest When Subcontracting with Contractors
                Debarred, Suspended, or Proposed for Debarment (DEC 2010)
       52.209-9 Updates of Publicly Available Information Regarding Responsibility Matters
                (JAN 2011)
       52.215-2 Audit and Records - Negotiation (OCT 2010)
       52.215-8   Order of Precedence - Uniform Contract Format (OCT 1997)
       52.215-10 Price Reduction for Defective Cost or Pricing Data (AUG 2011)
       52.215-11 Price Reduction for Defective Cost or Pricing Data - Modifications (AUG 2011)
       52.215-12 Subcontractor Cost or Pricing Data (OCT 2010)
       52.215-13 Subcontractor Cost or Pricing Data - Modifications (OCT 2010)
       52.215-14 Integrity of Unit Prices (OCT 2010)
       52.215-15 Pension Adjustments and Asset Reversions (OCT 2010)



                                                         78



CONFIDENTIAL                                                                                   GEO_MEN 00019691
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 46 of
                                        62



       52.215-18 Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other Than
                 Pensions (JUL 2005)
       52.215-19 Notification of Ownership Changes (OCT 1997)
          (a) The Contractor shall make the following notifications in writing:
               (1) When the Contractor becomes aware that a change in its ownership has occurred, or is
                   certain to occur, that could result in changes in the valuation of its capitalized assets
                   in the accounting records, the Contractor shall notify the Administrative Contracting
                   Officer (ACO) within 30 days.
               (2) The Contractor shall also notify the ACO within 30 days whenever changes to asset
                   valuations or any other cost changes have occurred or are certain to occur as a result
                   of a change in ownership.
          (b) The Contractor shall -
               (1) Maintain current, accurate, and complete inventory records of assets and their costs;
               (2) Provide the ACO or designated representative ready access to the records upon
                   request;
               (3) Ensure that all individual and grouped assets, their capitalized values, accumulated
                   depreciation or amortization, and remaining useful lives are identified accurately
                   before and after each of the Contractor's ownership changes; and
               (4) Retain and continue to maintain depreciation and amortization schedules based on the
                   asset records maintained before each Contractor ownership change.
          (c) The Contractor shall include the substance of this clause in all subcontracts under this
              contract that meet the applicability requirement of FAR 15 .408(k).
       52.215-21 Requirements for Cost or Pricing Data or Information Other Than Cost or
                 Pricing Data - Modifications (OCT 2010)
          (a) Exceptions from certified cost or pricing data.
               (1) In lieu of submitting certified cost or pricing data for modifications under this
                   contract, for price adjustments expected to exceed the threshold set forth at FAR
                   15.403-4 on the date of the agreement on price or the date of the award, whichever is
                   later, the Contractor may submit a written request for exception by submitting the
                   information described in the following subparagraphs. The Contracting Officer may
                   require additional supporting information, but only to the extent necessary to
                   determine whether an exception should be granted, and whether the price is fair and
                   reasonable -
                  (i) Identification of the law or regulation establishing the price offered. If the price is
                      controlled under law by periodic rulings, reviews, or similar actions of a
                      governmental body, attach a copy of the controlling document, unless it was
                      previously submitted to the contracting office.
                  (ii) Information on modifications of contracts or subcontracts for commercial items.
                      (A) If --




                                                        79



CONFIDENTIAL                                                                                   GEO_MEN 00019692
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 47 of
                                        62



                          (1) The original contract or subcontract was granted an exception from cost or
                              pricing data requirements because the price agreed upon was based on
                              adequate price competition or prices set by law or regulation, or was a
                              contract or subcontract for the acquisition of a commercial item; and
                          (2) The modification (to the contract or subcontract) is not exempted based on
                              one of these exceptions, then the Contractor may provide information to
                              establish that the modification would not change the contract or
                              subcontract from a contract or subcontract for the acquisition of a
                              commercial item to a contract or subcontract for the acquisition of an item
                              other than a commercial item.
                      (B) For a commercial item exception, the Contractor shall provide, at a minimum,
                          information on prices at which the same item or similar items have previously
                          been sold that is adequate for evaluating the reasonableness of the price of the
                          modification. Such information may include --
                          (1) For catalog items, a copy of or identification of the catalog and its date, or
                              the appropriate pages for the offered items, or a statement that the catalog
                              is on file in the buying office to which the proposal is being submitted.
                              Provide a copy or describe current discount policies and price lists
                              (published or unpublished), e.g., wholesale, original equipment
                              manufacturer, or reseller. Also explain the basis of each offered price and
                              its relationship to the established catalog price, including how the
                              proposed price relates to the price of recent sales in quantities similar to
                              the proposed quantities.
                          (2) For market-priced items, the source and date or period of the market
                              quotation or other basis for market price, the base amount, and applicable
                              discounts. In addition, describe the nature of the market.
                          (3) For items included on an active Federal Supply Service Multiple Award
                              Schedule contract, proof that an exception has been granted for the
                              schedule item.
               (2) The Contractor grants the Contracting Officer or an authorized representative the right
                   to examine, at any time before award, books, records, documents, or other directly
                   pertinent records to verify any request for an exception under this clause, and the
                   reasonableness of price. For items priced using catalog or market prices, or law or
                   regulation, access does not extend to cost or profit information or other data relevant
                   solely to the Contractor's determination of the prices to be offered in the catalog or
                   marketplace.
         (b) Requirements for certified cost or pricing data. If the contractor is not granted an
             exception from the requirement to submit certified cost or pricing data, the following
             applies:
               (1) The Contractor shall prepare and submit certified cost or pricing data, data other than
                   certified cost or pricing data, and supporting attachments in accordance with the
                   instructions contained in Table 15-2 of FAR 15.408, which is incorporated by
                   reference with the same force and effect as though it were inserted here in full text.
                   The instructions in Table 15-2 are incorporated as a mandatory format to be used in


                                                        80



CONFIDENTIAL                                                                                  GEO_MEN 00019693
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 48 of
                                        62



                  this contract, unless the Contracting Officer and the Contractor agree to a different
                  format and change this clause to use Alternate I.
               (2) As soon as practicable after agreement on price, but before award ( except for
                   unpriced actions), the Contractor shall submit a Certificate of Current Cost or Pricing
                   Data, as prescribed by FAR 15.406-2.
       52.216-18 Ordering (OCT 1995)
       Contract Award; Last Day of Option Period, if exercised.
       52.216-19 Order Limitations (OCT 1995)
          (a)Minimum order. When the Government requires supplies or services covered by this
             contract in an amount of less than 127,750 Bed-Days. the Government is not obligated to
             purchase, nor is the Contractor obligated to furnish, those supplies or services under the
             contract.
               (1) The minimum order applies to the number of Bed-Days ordered per individual Base
               Period or Option Period.
               (2) The minimum order sated in this clause does not guarantee the Bed-Day rate at which
               those Bed-days are ordered. The Bed-Day rate at which these quantities will be billed are
               in accordance with Section B of the contract.
               3) There is no guaranteed minimum per day, per month, or per year.
          (b) Maximum order. The Contractor is not obligated to honor --
               (1) Any order for a single item in excess of 255,500 Bed Days;
               (2) Any order for a combination of items in excess of 100% of (b) (I) above; or
               (3) A series of orders from the same ordering office within five days that together call for
               quantities exceeding the limitation in subparagraph (b )(1) or (2) of this section.
          (c) If this is a requirements contract (i.e., includes the Requirements clause at subsection
              52.216-21 of the Federal Acquisition Regulation (FAR)), the Government is not required
              to order a part of any one requirement from the Contractor if that requirement exceeds the
              maximum-order limitations in paragraph (b) of this section.
          ( d) Notwithstanding paragraphs (b) and ( c) of this section, the Contractor shall honor any
               order exceeding the maximum order limitations in paragraph (b ), unless that order ( or
               orders) is returned to the ordering office within five days after issuance, with written
               notice stating the Contractor's intent not to ship the item (or items) called for and the
               reasons. Upon receiving this notice, the Government may acquire the supplies or services
               from another source.
       52.216-22 Indefinite Quantity (OCT 1995)
          The final day of the option period, if exercised.
       52.217-8 Option to Extend Services (NOV 1999)
           30 days




                                                        81



CONFIDENTIAL                                                                                 GEO_MEN 00019694
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 49 of
                                        62



       52.217-9   Option to Extend the Term of the Contract (MAR 2000)

       (a) The Government may extend the term of this contract by written notice to the Contractor
       within 30 days; provided that the Government gives the Contractor a preliminary written notice
       of its intent to extend at least 60 days before the contract expires. The preliminary notice does
       not commit the Government to an extension.

       (b) If the Government exercises this option, the extended contract shall be considered to include
       this option clause.

       (c) The total duration of this contract, including the exercise of any options under this clause,
       shall not exceed IO years.

       52.219-8   Utilization of Small Business Concerns (JAN 2011)
       52.219-9   Small Business Subcontracting Plan (JAN 2011)
       52.219-16 Liquidated Damages -- Subcontracting Plan (Jan 1999)
          (a) "Failure to make a good faith effort to comply with the subcontracting plan", as used in
              this clause, means a willful or intentional failure to perform in accordance with the
              requirements of the subcontracting plan approved under the clause in this contract
              entitled "Small Business Subcontracting Plan," or willful or intentional action to frustrate
              the plan.
          (b) Performance shall be measured by applying the percentage goals to the total actual
              subcontracting dollars or, if a commercial plan is involved, to the pro rata share of actual
              subcontracting dollars attributable to Government contracts covered by the commercial
              plan. If, at contract completion, or in the case of a commercial plan, at the close of the
              fiscal year for which the plan is applicable, the Contractor has failed to meet its
              subcontracting goals and the Contracting Officer decides in accordance with paragraph
              (c) of this clause that the Contractor failed to make a good faith effort to comply with its
              subcontracting plan, established in accordance with the clause in this contract entitled
              "Small Business Subcontracting Plan," the Contractor shall pay the Government
              liquidated damages in an amount stated. The amount of probable damages attributable to
              the Contractor's failure to comply shall be an amount equal to the actual dollar amount
              by which the Contractor failed to achieve each subcontract goal.
          (c) Before the Contracting Officer makes a final decision that the Contractor has failed to
              make such good faith effort, the Contracting Officer shall give the Contractor written
              notice specifying the failure and permitting the Contractor to demonstrate what good faith
              efforts have been made and to discuss the matter. Failure to respond to the notice may be
              taken as an admission that no valid explanation exists. If, after consideration of all the
              pertinent data, the Contracting Officer finds that the Contractor failed to make a good
              faith effort to comply with the subcontracting plan, the Contracting Officer shall issue a
              final decision to that effect and require that the Contractor pay the Government liquidated
              damages as provided in paragraph (b) of this clause.
          (d) With respect to commercial plans; the Contracting Officer who approved the plan will
              perform the functions of the Contracting Officer under this clause on behalf of all



                                                        82



CONFIDENTIAL                                                                                  GEO_MEN 00019695
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 50 of
                                        62



               agencies with contracts covered by that commercial plan.
          ( e) The Contractor shall have the right of appeal, under the clause in this contract entitled,
               Disputes, from any final decision of the Contracting Officer.
          (f) Liquidated damages shall be in addition to any other remedies that the Government may
              have.
       52.219-28 Post-Award Small Business Program Representation (APR 2009)
                  Is not a small business concern.
       52.222-1   Notice to the Government of Labor Disputes (FEB 1997)
       52.222-3   Convict Labor (JUN 2003)
       52.222-4   Contract Work Hours and Safety Standards Act - Overtime Compensation (JUL
                  2005)
       52.222-21 Prohibition of Segregated Facilities (FEB 1999)
       52.222-26 Equal Opportunity (MAR 2007)
       52.222-35 Equal Opportunity for Veterans (SEP 2010)
       52.222-36 Affirmative Action for Workers with Disabilities (OCT 2010)
       52.222-37 Employment Reports on Veterans (SEP 2010)
       52.222-40 Notification of Employee Rights Under the National Labor Relations Act (DEC
                 2010)
       52.222-41 Service Contract Act of 1965, as Amended (NOV 2007)
       52.222-42 Statement of Equivalent Rates for Federal Hires (MAY 1989)
          In compliance with the Service Contract Act of 1965, as amended, and the regulations of the
          Secretary of Labor (29 CFR Part 4), this clause identifies the classes of service employees
          expected to be employed under the contract and states the wages and fringe benefits payable
          to each if they were employed by the contracting agency subject to the provisions of 5 U.S.C.
          5341 or 5332.

          This Statement is for Information Only: It is not a Wage Determination
          Employee Class                                     Monetary Wage           Fringe Benefits
          Accounting Clerk II (GS-3)                         $12.82                  $3.58
          General Clerk (GS-4)                               $14.39                  $4.02
          Personnel Assistant II (GS-4)                      $14.39                  $4.02
          Personnel Assistant III (GS-5)                     $16.10                  $4.50
          Secretary II (GS-5)                                $16.10                  $4.50
          Janitor (WG-2)                                     $12.01                  $3.36
          General Maintenance Wrkr (WG-8)                    $20.70                  $5.80
          General Maintenance Wrkr Sup (WG-8/2)              $21.57                  $6.04


                                                        83



CONFIDENTIAL                                                                                   GEO_MEN 00019696
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 51 of
                                        62



          Court Security Officer (GS-6)                   $17.95                $5.02
          Detention Officer (GS-6)                        $17.95                $5.02
          Recreation Specialist (GS-7)                    $19.95                $5.58
          Recreation Specialist Supv (GS-9)               $24.40                $6.83
          Licensed Practical Nurse II (GS-4)              $14.39                $4.02
          Laborer, Ground Maintenance (WG-3)              $14.67                $3.58
          Food Service Worker (WG-2)                      $10.90                $3.05
          Cook I (WG-6)                                   $12.57                $3.52
          Cook II (WG-8)                                  $13.83                $3.87
          Records Clerk (GS-4)                            $14.39                $4.02
          Stock Clerk (WG-4)                              $15.69                $4.02
          Warehouse Specialist (WG-5)                     $14.96                $4.19
       52.222-43 Fair Labor Standards Act and Service Contract Act - Price Adjustment
                 (Multiple Year and Option Contracts) (SEP 2009)
       52.222-46 Evaluation of Compensation for Professional Employees (Feb 1993)
       52.222-50 Combating Trafficking in Persons (FEB 2009)
       52.222-54 Employment Eligibility Verification (JAN 2009)
       52.223-2 Affirmative Procurement of Bio-based Products under Service and Construction
                Contracts (DEC 2007)
       52.223-6   Drug-Free Workplace (MAY 2001)
       52.223-12 Refrigeration Equipment and Air Conditioners (MAY 1995)
       52.223-15 Energy Efficiency in Energy-Consuming Products (DEC 2007)
       52.223-17 Affirmative Procurement of EPA-Designated Items in Service and Construction
                 Contracts (MAY 2008)
       52.223-18 Contractor Policy to Ban Text Messaging While Driving (AUG 2011)
       52.224-1   Privacy Act Notification (APR 1984)
          The Contractor will be required to design, develop, or operate a system of records on
          individuals, to accomplish an agency function subject to the Privacy Act of 1974, Public Law
          93-579, December 31, 1974 (5 U.S.C.552a) and applicable agency regulations. Violation of
          the Act may involve the imposition of criminal penalties.
       52.224-2   Privacy Act (APR 1984)
       52.225-1   Buy American Act - Supplies (FEB 2009)
       52.225-13 Restrictions on Certain Foreign Purchases (JUN 2008)
       52.226-6   Promoting Excess Food Donation to Nonprofit Organizations (MAR 2009)
       52.227-1   Authorization and Consent (DEC 2007)


                                                     84



CONFIDENTIAL                                                                             GEO_MEN 00019697
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 52 of
                                        62



       52.227-2   Notice and Assistance Regarding Patent and Copyright Infringement (DEC
                  2007)
       52.227-14 Rights in Data--General (DEC 2007)
       52.229-3   Federal, State, and Local Taxes (APR 2003)
       52.232-1   Payments (APR 1984)
       52.232-8   Discounts for Prompt Payment (FEB 2002)
       52.232-9   Limitation on Withholding of Payments (APR 1984)
       52.232-11 Extras (APR 1984)
       52.232-17 Interest (OCT 2010)
       52.232-18 Availability of Funds (APR 1984)
       52.232-19 Availability of Funds for the Next Fiscal Year (APR 1984)
       Funds are not presently available for performance under this contract beyond September 30,
       2011. The Government's obligation for performance of this contract beyond that date is
       contingent upon the availability of appropriated funds from which payment for contract purposes
       can be made. No legal liability on the part of the Government for any payment may arise for
       performance under this contract beyond September 30, 2011, until funds are made available to
       the Contracting Officer for performance and until the Contractor receives notice of availability,
       to be confirmed in writing by the Contracting Officer.
       52.232-23 Assignment of Claims (JAN 1986)
       52.232-25 Prompt Payment (OCT 2008)
       52.232-33 Payment by Electronic Funds Tran sfer - Central Contractor Registration (OCT
                 2003)
       52.233-1   Disputes (JUL 2002)
       52.233-3   Protest after Award (AUG 1996)
       52.233-4   Applicable Law for Breach of Contract Claim (OCT 2004)
       52.237-3   Continuity of Services (JAN 1991)
       52.237-7   Indemnification and Medical Liability Insurance (JAN 1997
          (a) $2 million (per specialty per occurrence), Maximum aggregate amount of $6 million
       52.242-13 Bankruptcy (JUL 1995)
       52.243-1   Changes - Fixed-Price (AUG 1987) - Alternate I (AUG 1987)
       52.244-6   Subcontracts for Commercial Items (DEC 2010)
       52.245-1   Government Property (AUG 2010)
       52.245-9   Use and Charges (AUG 2010)
       52.246-25 Limitation of Liability - Services (FEB 1997)
       52.248-1   Value Engineering (OCT 2010)
       52.249-2   Termination for Convenience of the Government (Fixed-Price) (MAY 2004)


                                                      85



CONFIDENTIAL                                                                               GEO_MEN 00019698
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 53 of
                                        62



       52.249-8   Default (Fixed-Price Supply and Service) (APR 1984)
       52.251-1   Government Supply Sources (AUG 2010)
       52.253-1   Computer Generated Forms (JAN 1991)
       3052.204- 70 Security Requirements for Unclassified Information Technology Resources
                  (JUN 2006)
          (a) The Contractor shall be responsible for Information Technology (IT) security for all
              systems connected to a DHS network or operated by the Contractor for DHS, regardless
              of location. This clause applies to all or any part of the contract that includes information
              technology resources or services for which the Contractor must have physical or
              electronic access to sensitive information contained in DHS unclassified systems that
              directly support the agency's mission.
          (b) The Contractor shall provide, implement, and maintain an IT Security Plan. This plan
              shall describe the processes and procedures that will be followed to ensure appropriate
              security of IT resources that are developed, processed, or used under this contract.
               (1) Within 30 days after contract award, the contractor shall submit for approval its IT
                   Security Plan, which shall be consistent with and further detail the approach
                   contained in the Offeror's proposal. The plan, as approved by the Contracting
                   Officer, shall be incorporated into the contract as a compliance document.
               (2) The Contractor's IT Security Plan shall comply with Federal laws that include, but
                   are not limited to, the Computer Security Act of 1987 (40 U.S.C. 1441 et seq.); the
                   Government Information Security Reform Act of 2000; and the Federal Information
                   Security Management Act of 2002; and with Federal policies and procedures that
                   include, but are not limited to, 0MB Circular A-130.
               (3) The security plan shall specifically include instructions regarding handling and
                   protecting sensitive information at the Contractor's site (including any information
                   stored, processed, or transmitted using the Contractor's computer systems), and the
                   secure management, operation, maintenance, programming, and system
                   administration of computer systems, networks, and telecommunications systems.
          (c) Examples of tasks that require security provisions include-
               (!) Acquisition, transmission or analysis of data owned by DHS with significant
                   replacement cost should the contractor's copy be corrupted; and
               (2) Access to DHS networks or computers at a level beyond that granted the general
                   public (e.g., such as bypassing a firewall).
          (d) At the expiration of the contract, the contractor shall return all sensitive DHS information
              and IT resources provided to the contractor during the contract, and certify that all non-
              public DHS information has been purged from any contractor-owned system.
              Components shall conduct reviews to ensure that the security requirements in the contract
              are implemented and enforced.
          (e) Within 6 months after contract award, the contractor shall submit written proof of IT
              Security accreditation to DHS for approval by the DHS Contracting Officer.
              Accreditation will proceed according to the criteria of the DHS Sensitive System Policy



                                                       86



CONFIDENTIAL                                                                                  GEO_MEN 00019699
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 54 of
                                        62



               Publication, 4300A (Version 2.1, July 26, 2004) or any replacement publication, which
               the Contracting Officer will provide upon request. This accreditation will include a final
               security plan, risk assessment, security test and evaluation, and disaster recovery
               plan/continuity of operations plan. This accreditation, when accepted by the Contracting
               Officer, shall be incorporated into the contract as a compliance document. The contractor
               shall comply with the approved accreditation documentation.
       3052.204-71 Contractor Employee Access (JUN 2006)
          (a)" Sensitive Information," as used in this Chapter, means any information, the loss, misuse,
              disclosure, or unauthorized access to or modification of which could adversely affect the
              national or homeland security interest, or the conduct of Federal programs, or the privacy
              to which individuals are entitled under section 552a of title 5, United States Code (the
              Privacy Act), but which has not been specifically authorized under criteria established by
              an Executive Order or an Act of Congress to be kept secret in the interest of national
              defense, homeland security or foreign policy. This definition includes the following
              categories of information:
               (1) Protected Critical Infrastructure Information (PCII) as set out in the Critical
                   Infrastructure Information Act of 2002 (Title II, Subtitle B, of the Homeland Security
                   Act, Pub. L. 107-296, 196 Stat. 2135), as amended, the implementing regulations
                   thereto (Title 6, Code of Federal Regulations, part 29) as amended, the applicable
                   PCII Procedures Manual, as amended, and any supplementary guidance officially
                   communicated by an authorized official of the Department of Homeland Security
                   (including the PCII Program Manager or his/her designee );
               (2) Sensitive Security Information (SSI), as defined in Title 49, Code of Federal
                   Regulations, part 1520, as amended, '' Policies and Procedures of Safeguarding and
                   Control of SSI," as amended, and any supplementary guidance officially
                   communicated by an authorized official of the Department of Homeland Security
                   (including the Assistant Secretary for the Transportation Security Administration or
                   his/her designee );
               (3) Information designated as "For Official Use Only," which is unclassified information
                   of a sensitive nature and the unauthorized disclosure of which could adversely impact
                   a person's privacy or welfare, the conduct of Federal programs, or other programs or
                   operations essential to the national or homeland security interest; and
               (4) Any information that is designated" sensitive" or subject to other controls, safeguards
                   or protections in accordance with subsequently adopted homeland security
                   information handling procedures.
          (b) "Information Technology Resources" include, but are not limited to, computer
              equipment, networking equipment, telecommunications equipment, cabling, network
              drives, computer drives, network software, computer software, software programs,
              intranet sites, and internet sites.
          (c) Contractor employees working on this contract must complete such forms as may be
              necessary for security or other reasons, including the conduct of background
              investigations to determine suitability. Completed forms shall be submitted as directed by
              the Contracting Officer. Upon the Contracting Officer's request, the Contractor's
              employees shall be fingerprinted, or subject to other investigations as required. All


                                                       87



CONFIDENTIAL                                                                                GEO_MEN 00019700
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 55 of
                                        62



               contractor employees requiring recurring access to Government facilities or access to
               sensitive information or IT resources are required to have a favorably adjudicated
               background investigation prior to commencing work on this contract unless this
               requirement is waived under Departmental procedures.
          (d) The Contracting Officer may require the contractor to prohibit individuals from working
              on the contract if the government deems their initial or continued employment contrary to
              the public interest for any reason, including, but not limited to, carelessness, in
              subordination, incompetence, or security concerns.
          (e) Work under this contract may involve access to sensitive information. Therefore, the
              Contractor shall not disclose, orally or in writing, any sensitive information to any person
              unless authorized in writing by the Contracting Officer. For those contractor employees
              authorized access to sensitive information, the contractor shall ensure that these persons
              receive training concerning the protection and disclosure of sensitive information both
              during and after contract performance.
          (f) The Contractor shall include the substance of this clause in all subcontracts at any tier
              where the subcontractor may have access to Government facilities, sensitive information,
              or resources.
       Contracting Officers shall include the following language as a special contract requirement when
       either clause 3052.204-70 and/or 3052.204.71 is used consistent with the provisions in HSAR
       3004.470-3:

               Contractors requiring recurring access to Government facilities or access to sensitive but
               unclassified information and/or logical access to Information Technology (IT) resources
               shall verify minimal fitness requirements for all persons/candidates designated for
               employment under any Department of Homeland Security (DHS) contract by pre-
               screening the person/candidate prior to submitting their name for consideration to work
               on the contract. Pre-screening the candidate ensures that minimum fitness requirements
               are considered and mitigates the burden ofDHS having to conduct background
               investigations on objectionable candidates. The Contractor shall submit only those
               candidates that have not had a felony conviction within the past 36 months, illegal drug
               use within the past 12 months, or misconduct such as criminal activity on the job relating
               to fraud or theft within the past 12 months from the date of submission of their name as a
               candidate to perform work under this contract. Pre-screening shall be conducted within
               15 days after contract award. The fitness determination does not impact the candidate's
               fitness for employment with your firm on other assignments unrelated to this contract.
               This requirement shall be placed in all subcontracts if the subcontractor requires routine
               physical access, access to sensitive but unclassified information, and/or logical access to
               IT resources. Failure to comply with the pre-screening requirement will result in the
               Contracting Officer taking the appropriate remedy (i.e. recording non-compliance into the
               Past Performance Database, contract termination).
               Definition(s): Logical access means providing an authorized user the ability to access
               one or more computer system resources such as a workstation, network, application, or
               database through automated tools. A logical access control system (LACS) requires
               validation of an individual's identify through some mechanism such as a personal
               identification number (PIN) care, username and password, biometric, or other token. The


                                                       88



CONFIDENTIAL                                                                                GEO_MEN 00019701
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 56 of
                                        62



               system has the capability to assign different access privileges to different persons
               depending on their roles and responsibilities in an organization.
       3052.209-70    Prohibition on Contracts with Corporate Expatriates (JUN 2006)
          (a) Prohibitions. Section 835 of the Homeland Security Act, 6 U.S.C. 395, prohibits the
              Department of Homeland Security from entering into any contract with a foreign
              incorporated entity which is treated as an inverted domestic corporation as defined in this
              clause, or with any subsidiary of such an entity. The Secretary shall waive the prohibition
              with respect to any specific contract if the Secretary determines that the waiver is
              required in the interest of national security.
          (b) Definitions. As used in this clause:
               Expanded Affiliated Group means an affiliated group as defined in section 1504 (a) of the
               Internal Revenue Code of 1986 (without regard to section 1504 (b) of such Code), except
               that section 1504 of such Code shall be applied by substituting 'more than 50 percent' for
               'at least 80 percent' each place it appears.
               Foreign Incorporated Entity means any entity which is, or but for subsection (b) of
               section 835 of the Homeland Security Act, 6 U.S.C. 395, would be, treated as a foreign
               corporation for purposes of the Internal Revenue Code of 1986.
               Inverted Domestic Corporation means a foreign incorporated entity shall be treated as an
               inverted domestic corporation if, pursuant to a plan (or a series ofrelated transactions)
               (1) The entity completes the direct or indirect acquisition of substantially all of the
                   properties held directly or indirectly by a domestic corporation or substantially all of
                   the properties constituting a trade or business of a domestic partnership;
               (2) After the acquisition at least 80 percent of the stock (by vote or value) of the entity is
                   held
                  (i) In the case of an acquisition with respect to a domestic corporation, by former
                      shareholders of the domestic corporation by reason of holding stock in the
                      domestic corporation; or
                  (ii) In the case of an acquisition with respect to a domestic partnership, by former
                       partners of the domestic partnership by reason of holding a capital or profits
                       interest in the domestic partnership; and
               (3) The expanded affiliated group which after the acquisition includes the entity does not
                   have substantial business activities in the foreign country in which or under the law of
                   which the entity is created or organized when compared to the total business activities
                   of such expanded affiliated group. Person, domestic, and foreign have the meanings
                   given such terms by paragraphs (1), (4), and (5) of section 770l(a) of the Internal
                   Revenue Code of 1986, respectively.
          (c) Special rules. The following definitions and special rules shall apply when determining
              whether a foreign incorporated entity should be treated as an inverted domestic
              corporation.




                                                         89



CONFIDENTIAL                                                                                    GEO_MEN 00019702
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 57 of
                                        62



               (1) Certain Stock Disregarded. For the purpose of treating a foreign incorporated entity as
                   an inverted domestic corporation these shall not be taken into account in determining
                   ownership:
                  (i) Stock held by members of the expanded affiliated group which includes the
                      foreign incorporated entity; or
                  (ii) stock of such entity which is sold in a public offering related to the acquisition
                       described in subsection (b )(1) of Section 835 of the Homeland Security Act, 6
                       U.S.C. 395(b)(l).
               (2) Plan Deemed In Certain Cases. If a foreign incorporated entity acquires directly or
                   indirectly substantially all of the properties of a domestic corporation or partnership
                   during the 4-year period beginning on the date which is 2 years before the ownership
                   requirements of subsection (b )(2) are met, such actions shall be treated as pursuant to
                   a plan.
               (3) Certain Transfers Disregarded. The transfer of properties or liabilities (including by
                   contribution or distribution) shall be disregarded if such transfers are part of a plan a
                   principal purpose of which is to avoid the purposes of this section.
         (d) Special Rule for Related Partnerships. For purposes of applying section 835(b) of the
             Homeland Security Act, 6 U.S.C. 395(b) to the acquisition of a domestic partnership,
             except as provided in regulations, all domestic partnerships which are under common
             control (within the meaning of section 482 of the Internal Revenue Code of 1986) shall
             be treated as a partnership.
         ( e) Treatment of Certain Rights.
               (1) Certain rights shall be treated as stocks to the extent necessary to reflect the present
                   value of all equitable interests incident to the transaction, as follows:
                  (i) warrants
                  (ii) options
                  (iii) Contracts to acquire stock
                  (iv) Convertible debt instruments; and
                  (v) Other similar interests.
               (2) Rights labeled as stocks shall not be treated as stocks whenever it is deemed
                   appropriate to do so to reflect the present value of the transaction or to disregard
                   transactions whose recognition would defeat the purpose of Section 835.
         (f) Disclosure. The Offeror under this solicitation represents that (Check one):
         _ it is not a foreign incorporated entity that should be treated as an inverted domestic
            corporation pursuant to the criteria of (HSAR) 48 CFR 3009.104-70 through 3009.104-
            73;
         _ it is a foreign incorporated entity that should be treated as an inverted domestic
            corporation pursuant to the criteria of (HSAR) 48 CFR 3009.104-70 through 3009.104-
            73, but it has submitted a request for waiver pursuant to 3009.104-74, which has not been
            denied; or


                                                         90



CONFIDENTIAL                                                                                   GEO_MEN 00019703
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 58 of
                                        62



          _ it is a foreign incorporated entity that should be treated as an inverted domestic
             corporation pursuant to the criteria of (HSAR) 48 CFR 3009.104-70 through 3009.104-
             73, but it plans to submit a request for waiver pursuant to 3009.104-74.
          (g) A copy of the approved waiver, if a waiver has already been granted, or the waiver
              request, if a waiver has been applied for, shall be attached to the bid or proposal.
       3052.215-70    Key Personnel or Facilities (DEC 2003)
          The Key Personnel or Facilities under this Contract:
               1) Warden/ Facility Administrator
               2) Assistant Warden /Assistant Facility Administrator
               3) Chief of Security
               4) Quality Assurance Manager
               5) Environment, Health and Safety Officer
               6) Corporate Security Officer
               7) Health Service Administrator
               8) Clinical Director
       3052.219-70    Small Business Subcontracting Plan Reporting (JUN 2006)
       3052.222-70    Strikes or Picketing Affecting Timely Completion of the Contract Work
                      (DEC 2003)
       3052.222-71    Strikes or Picketing Affecting Access to a DHS Facility (DEC 2003)
       3052.242-71    Dissemination of Contract Information (DEC 2003)
       3052.242-72    Contracting Officer's Technical Representative (DEC 2003)
       3052.245-70    Government Property Reports (AUG 2008) (Deviation)




                                                      91



CONFIDENTIAL                                                                               GEO_MEN 00019704
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 59 of
                                        62

                                                                                    ICE- RFP HSCEDM-l l-R-00002
                                                                                                        May 2, 2011
                                                             Volume I-1.1 - Quality Control and Assurance page 1 of 4




       I.      Technical and Management Capability
       1.1.    Quality Control and Assurance



       The GEO Group, Inc. (GEO) recognizes the vital role of quality control in every aspect of its
       operations. The primary focus of the Aurora ICE Processing Center (the Center) is to provide
       safe, secure, and humane care and custody of detainees. As a means to maintain this goal, GEO
       will retain the comprehensive Quality Control Plan (QCP) currently in place at the center, which
       has been reviewed and approved by the Federal Government, and ensures operations that are in
       compliance with the Performance Based National Detention Standards, court orders, American
       Correctional Association (ACA) Standards, standards established by the National Commission
       of Correctional Health Care (NCCHC), and specific client policies.

       Policies & Procedures
       It is GEO's policy that each of our facilities develops a manual of uniform policies and
       procedures based on the Corporation's philosophy, goals, and operational procedures. These
       procedures provide effective guidelines for the standardization of GEO operations. In addition,
       pursuant to contract and/or accreditation requirements, each GEO facility develops supplemental
       procedures. All policies and procedures appropriately reflect constitutional, legal, contractual
       and professional requirements. Policies and procedures are reviewed and revised at least
       annually and updated as needed.

       Inspections
       GEO will continually conduct monitoring utilizing a comprehensive self-monitoring plan
       approved by the Government for providing corporate, regional, and center level assurance of
       quality control. Procedures shall provide for corporate level monitoring to be accomplished
       through a series of announced and unannounced visits to the center by corporate and regional
       management, as well as by dedicated contract compliance staff These visits will include a
       complete and thorough annual audit with follow-up audits as required. An audit function led by
       the Corporate Vice President, Contracts Administration, the Corporate Director of Compliance,
       and the Regional Director of Contract Compliance will conduct the regularly scheduled annual
       and ad hoc audits and follow-up visits. The Regional Director of Contract Compliance shall
       coordinate with the Corporate Vice President, Contacts Administration and the Corporate
       Director of Compliance for the review and approval of the performance of the self-audits and
       any resulting corrective actions. Center administrative staff will audit all functional areas of the
       center, as listed in the QCP Document Checklist. The Quality Assurance Manager staffed at the
       center will be responsible for the organization, planning, and implementation of internal audits
       and inspections. The Quality Assurance Manager will work with both Regional and Corporate
       contract staff to ensure the center's compliance with the Government's Quality Assurance
       Surveillance Plan (QASP).




CONFIDENTIAL                                                                                        GEO_MEN 00019814
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 60 of
                                        62

                                                                                   ICE- RFP HSCEDM-l l-R-00002
                                                                                                       May 2, 2011
                                                            Volume I-1.1 - Quality Control and Assurance page 2 of 4


       The center staff, conducting self-audits, and GEO corporate and regional personnel, conducting
       annual compliance audits, will inspect the following areas on both a scheduled and unscheduled
       basis:
           • Administration and management;
           • Center security and control;
           • Detainee activities;
           • Safety standards;
           • Detainee legal resources;
           • Detainee care and healthcare; and
           • Order.

       The QCP shall include the provision for monthly self-audits that include a performance review
       of the center operations for compliance with the QCP and contract requirements.

       GEO is familiar with, and understands, the Government's requirement to monitor the center on
       an annual basis. Acknowledging that this full-center review will include both announced and
       unannounced site visits, GEO will ensure the Government shall have unimpeded access to the
       center. All records, including financial, maintenance, employee, and detainee records will be
       available for review.

       All written audits by the Contracting Officer's Technical Representative (COTR) will be
       received by the Warden/Facility Administrator and forwarded to GEO's contract compliance
       personnel at the regional and corporate offices. The center staff will work with corporate and
       regional staff to investigate any findings of non-compliance and respond with a written statement
       of corrective actions either taken or planned. For those items that require a corrective period of
       time to implement, a schedule of action with a timetable for completion will be included.

       Methodology
       The over-riding purpose of the QCP is to perpetually self-assess the contract's performance in
       order to ensure it conforms to performance requirements, identify deficiencies in the quality of
       services throughout the entire scope of the contract, and implement corrective action before the
       level of performance becomes unsatisfactory. To accomplish this function, and create a synergy
       for the QCP, a system of audits has been implemented, specifically for this contract, to monitor
       all departmental outputs. The plan provides the statistical tracking needed to observe trends and
       to frequently revisit the contract requirements and client's expectations.

       Emphasis on Compliance
       GEO understands its responsibility for compliance with the requirements and performance
       standards of this contract and the RFP. The Warden/Facility Administrator and staff are
       primarily responsible for maintaining compliance with all applicable standards. When continuing
       operations at the Aurora ICE Processing Center, GEO will continue its responsibility to confirm
       compliance, to recognize areas of non-compliance, to identify corrective action plans and to
       verify the implementation of improvements. The manner used to accomplish this is through the
       use of internal self-assessments, and scheduled and unscheduled external compliance reviews by
       specialized staff in particular areas of corrections with knowledge of the contract.




CONFIDENTIAL                                                                                       GEO_MEN 00019815
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 61 of
                                        62

                                                                                   ICE- RFP HSCEDM-l l-R-00002
                                                                                                       May 2, 2011
                                                            Volume I-1.1 - Quality Control and Assurance page 3 of 4


       As a standard for all GEO contracts, corporate and regional staff will be in daily, weekly, and
       monthly contact with the Warden/Facility Administrator to gather the information necessary to
       monitor performance. A variety of GEO corporate and regional personnel representing financial,
       health services, programs, food service, and general operations areas will take numerous trips to
       the center in an effort to maintain an efficient QCP. During these visits and throughout the
       duration of the contract, corporate and regional staff shall remain in constant communication
       regarding their impressions, findings, and evaluations of personnel, morale, and procedures at
       our facilities.

       The onsite Quality Assurance Manager will be responsible for managing and overseeing the
       Center's internal self assessment process, the QCP. The Center's QCP requires monthly audits
       by center staff augmented by annual regional staff audits to review the performance of Center
       operations for compliance with the QCP and compliance with the contract requirements. The
       plan requires documentation of each audit including a plan for corrective action when
       appropriate. Concluding each audit a subsequent review is conducted to ensure corrective action
       was taken as prescribed.

       Supervisory Plan
       Persons Conducting Inspections:
       Corporate Vice President, Contract Administration - Extent of Authority: Full authority for
       directing contract compliance audits including compliance with corrective action.

       Corporate Director of Compliance - Extent of Authority: Full authority to convene and conduct
       all facets of audits to require corrective action and to work with client on pending issues
       regarding policies and procedures.

       Corporate Manager of Compliance - Extent of Authority: Assists in convening and conducting
       all facets of audits and corrective action, works with the region and facilities on client and
       pending issues regarding policies and procedures.

       Regional Director of Contract Compliance - Extent of Authority: Full authority to conduct all
       facets of audits to require corrective action and to work with client on pending issues regarding
       policies and procedures.

       Regional Manager of Contract Compliance - Extent of Authority: Full authority for ensuring
       compliance with contract deliverables required prior to and after the Notice to Proceed is issued.
       Full authority to conduct audits and monitor compliance with corrective action plans, and will be
       charged with the responsibility of overseeing compliance with contractual requirements.

       Warden/Facility Administrator - Extent of Authority: Full authority for day-to-day operations of
       the center. Responsible for ensuring quality control procedures are in place and functioning at
       the Center level.

       Quality Assurance Manager - Responsible for managing and overseeing the QCP at the Center.

       Communications Plan




CONFIDENTIAL                                                                                       GEO_MEN 00019816
 Case 1:14-cv-02887-JLK-MEH Document 262-2 Filed 04/29/20 USDC Colorado Page 62 of
                                        62

                                                                                  ICE- RFP HSCEDM-l l-R-00002
                                                                                                      May 2, 2011
                                                           Volume I-1.1 - Quality Control and Assurance page 4 of 4


       While developing the QCP for this Center, GEO welcomes all communications from the
       Government, and agrees to work closely with the Contracting Officer (CO) or COTR to identify
       the strategic issues vital to both quality assurance and quality control. GEO will incorporate
       these requirements into the QCP in order to align the initiatives with those of the Government's
       QASP and ensure full compliance. Anyone at the GEO corporate office is available at all times
       for the CO or the COTR to call regarding this contract. For the purposes of consistency and
       reliability of communication, the following procedures are suggested:

       The Warden/Facility Administrator and the Quality Assurance Manager will work with on-site
       monitoring staff to establish a reliable and confidential relationship wherein day-to-day
       communications take place at the Center level with compliance reviews, discussions regarding
       the reviews, and corrective actions.

       The COTR and the CO (as well as other Government representatives) are invited to staff
       meetings regarding the management/operation of the Center. These meetings are critical for
       Center operations staff to maintain awareness and implement plans regarding improving areas,
       areas that need work, and areas that need direction.




CONFIDENTIAL                                                                                     GEO_MEN 00019817
